Exhibit 10.2

MASTER LEASE



between



NHI-REIT OF NEXT HOUSE, LLC,

a Delaware limited liability company
MYRTLE BEACH RETIREMENT RESIDENCE LLC,
an Oregon limited liability company
VOORHEES RETIREMENT RESIDENCE LLC
an Oregon limited liability company

individually and collectively as “Landlord”


and


NH MASTER TENANT LLC,

a Delaware limited liability company


“Tenant”








--------------------------------------------------------------------------------




Table of Contents
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 LEASE OF LAND AND FACILITIES
15
2.1
Letting
15
2.2
[Intentionally omitted]
15
2.3
AS IS/WHERE IS
15
2.4
Transfer of Business Operations of the Facilities
16
2.5
Single Lease
17
ARTICLE 3 TERM OF LEASE
17
3.1
Term of Lease
17
ARTICLE 4 RENT
17
4.1
Base Rent
18
4.2
Security Deposit
18
4.3
Additional Charges/Late Payments
18
4.4
Triple Net Lease; No Set-off; Bankruptcy
19
ARTICLE 5 IMPOSITIONS
23
5.1
Payment of Impositions
23
5.2
Notice of Impositions
24
5.3
Adjustment of Impositions
24
5.4
Escrow for Property Taxes
25
5.5
Utility Charges
25
5.6
Insurance Premiums
25
ARTICLE 6 TERMINATION OR ABATEMENT OF LEASE
26
6.1
No Termination or Abatement
26

6.2
Rent Reduction
26


ARTICLE 7 FF&E AND OTHER CAPITAL IMPROVEMENTS
27


7.1
Minimum Capital Expenditures
27


7.2
Capex Shortfall Deposit
27


7.3
Return of Target Expenditure Shortfall Deposits
27


7.4
Capital Additions
28


7.5
Lender Requirements
28


7.6
Initial Improvements
29


7.7
Survival
29


ARTICLE 8 OWNERSHIP AND USE OF PROPERTY
29


8.1
Ownership of the Property
29


8.2
Use of the Facilities and Land
30


8.3
Continuous Operations
30


8.4
Hazardous Substances
30






i
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



ARTICLE 9 LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS
32
9.1
Compliance with Legal Requirements, Insurance Requirements and Instruments
32
9.2
[Intentionally omitted]
33
9.3
Landlord’s Cooperation
33
ARTICLE 10 CONDITION OF THE PROPERTY
33
10.1
Maintenance and Repair
33
ARTICLE 11 SECURITY FOR PERFORMANCE OF OBLIGATIONS
35
11.1
Security Agreement
35
11.2
Additional Collateral Documents
35

11.3
Compliance with Financial Ratios
35
11.4
[Intentionally omitted.]
36
11.5
Subordination of Payments to Affiliates
36
ARTICLE 12 LIENS
37
12.1
No Liens on Property
37
12.2
No Liens on Landlord’s Interest
37
ARTICLE 13 CONTESTS
38
ARTICLE 14 INSURANCE
38
14.1
General Insurance Requirements
38
14.2
Replacement Cost
40
14.3
Additional Insurance
40
14.4
Waiver of Subrogation
40
14.5
Policy Requirements
40
14.6
Blanket Policy
41
14.7
Changed circumstances
41
ARTICLE 15 INSURANCE PROCEEDS
42
15.1
Handling of Insurance Proceeds
42
15.2
Reconstruction in the Event of Damage or Destruction Covered by Insurance.
42
15.3
Reconstruction in the Event of Damage or Destruction Not Covered by Insurance
43
15.4
Restoration of Capital Additions Paid by Tenant
44
15.5
Facility Mortgagee Requirements
44
15.6
Waiver
44

ARTICLE 16 CONDEMNATION
44


16.1
Definitions
44


16.2
Parties’ Rights and Obligations
44


16.3
Total Taking
45


16.4
Allocation of Award
45


16.5
Partial Taking
45







--------------------------------------------------------------------------------



16.6
Temporary Taking
45


16.7
Facility Mortgagee Requirements
46


ARTICLE 17 DEFAULTS AND REMEDIES
46


17.1
Events of Default
46


17.2
Damages
48


17.3
Application of Funds
49


17.4
Landlord’s Right to Cure Tenant’s Default
50


17.5
Waiver
50


ARTICLE 18 CURE BY TENANT OF LANDLORD DEFAULTS
50



18.1
Landlord Default
50


18.2
Mortgagee Cure
51


ARTICLE 19 HOLDING OVER
51


ARTICLE 20 LIABILITY OF PARTIES
51


20.1
Indemnification by Tenant
51


20.2
Indemnification by Landlord
52


20.3
Continuing Liability
53


ARTICLE 21 ASSIGNMENT AND SUBLETTING; MANAGEMENT
53


21.1
Subtenant
53


21.2
Assignment
53


21.3
Change of Control.
53


21.4
Subletting
54


21.5
Attornment
54


21.6
Management
54


21.7
Permitted Transfers
55



ARTICLE 22 INFORMATION FROM TENANT
55


22.1
Estoppel Certificates
55


22.2
Financial Information
56


22.3
Confidentiality of Protected Health Information
57


ARTICLE 23 FACILITY MORTGAGES
58


ARTICLE 24 LIMITATION OF LIABILITY
59


24.1
Landlord’s Liability
59


24.2
Tenant’s Liability
59


ARTICLE 25 MISCELLANEOUS.
59


25.1
Landlord’s Right to Inspect
59


25.2
No Waiver
60


25.3
Remedies Cumulative
60


25.4
Acceptance of Surrender
60


25.5
No Merger of Title
60


25.6
Conveyance by Landlord
60







--------------------------------------------------------------------------------



25.7
Quiet Enjoyment
60
25.8
Notices
60
25.9
Survival of Terms; Applicable Law
61
25.1
Exculpation of Officers and Agents
62
 
 
 
25.11
Licenses Following Termination; Tenant’s Cooperation
62
25.12
Memorandum of Lease
63
25.13
Entire Agreement; Modifications
63
25.14
Attorneys’ Fees
63
25.15
Time is of the Essence
63
25.16
Submission to Jurisdiction
64
25.17
Waiver of Jury Trial
64
25.18
Use of Counterparts
64
25.19
Calculation of Time Periods
65
25.2
General REIT Provisions
65
25.21
Lease Consolidation
65

25.22
Designated Parties
65


25.23
State-Specific Provisions.
66


25.24
Compliance with SPE Requirements
66


ARTICLE 26 NON COMPETITION PROVISIONS.
66


 
 
 
ARTICLE 27
67


CONFIDENTIALITY
67


27.1
Obligation of Confidence
67


27.2
Permitted Disclosures
67


27.3
Confidential Information Defined
68


27.4
Injunctive Relief
68


27.5
Suspension Period
68


ARTICLE 28
69


SEVERED Lease
69


28.1
Severed Lease
69


28.2
Amendments to this Lease
70



28.3
Effective Date
70
28.4
Other Undertakings
70
28.5
Miscellaneous
70







--------------------------------------------------------------------------------



MASTER LEASE
THIS MASTER LEASE is executed this 23rd day of December, 2013 to become
effective as of the Commencement Date (as hereinafter defined), by and between
NH MASTER TENANT, LLC, a Delaware limited liability company, having its
principal office at c/o Holiday Retirement, 5885 Meadows Rd., Suite 500, Lake
Oswego, OR 97035, as Tenant (“Tenant”), and NHI-REIT OF NEXT HOUSE, LLC, a
Delaware limited liability company, and MYRTLE BEACH RETIREMENT RESIDENCE LLC,
an Oregon limited liability company, each having its principal office at 222
Robert Rose Drive, Murfreesboro, Tennessee 37129, as Landlord (individually and
collectively, “Landlord”).
R E C I T A L S
A.    Landlord is (i) the owner of those facilities listed on Exhibit N.
B.    Landlord and Tenant have reached agreement upon the terms of a lease under
which Tenant will lease or sublease, as applicable, the Facilities from
Landlord.
NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant agree as follows:

1
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



ARTICLE 1    

DEFINITIONS
For all purposes of this Lease, unless otherwise expressly provided in this
Lease or unless the context in which such term is used indicates a contrary
intent, (a) the terms defined in this Article shall have the meanings ascribed
to them in this Article, and the terms defined elsewhere in this Lease shall
have the meanings ascribed to them herein, (b) all accounting terms not
otherwise defined in this Article shall have the meanings ascribed to them in
accordance with generally accepted accounting principles at the time applicable
to the accrual method of accounting, applied on a consistent basis, (c) all
references in this Lease to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Lease, and (d) the words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Lease as a whole and not to any particular
Article, Section or other subdivision:
“Accounts” means Tenant’s accounts receivable (including healthcare insurance
receivables or other governmental healthcare payments, if applicable) and other
rights to payment arising from the Facilities now existing or hereafter arising
and whether for the sale or provision of goods or services to residents,
including, but not limited to occupancy charges of all kinds.
“Additional Charges” shall have the meaning ascribed to such term in Section
4.3.
“Adjusted Net Worth” means, with respect to a Person, on any date of
determination, for such Person and, if applicable, its Consolidated Subsidiaries
determined on a consolidated basis, an amount equal to the book value of such
Person’s assets as of such date, plus (a) (i) accumulated depreciation and (ii)
the Cumulative Straight-line Rent (to the extent reflected as a liability on the
balance sheet of such Person as of the applicable date of calculation), minus
(b) (i) the liabilities of such Person as of such date, (ii) the book value of
the total intangible assets (excluding resident lease intangibles) of such
Person as of such date, and (iii) the Cumulative Straight-line Rent (to the
extent reflected as an asset on the balance sheet of such Person as of the
applicable date of calculation), each as determined in accordance with GAAP.
“Affiliate” shall mean (a) with respect to Tenant or Subtenant, any individual,
corporation, trust, business trust, association, limited liability company,
partnership, joint venture, or other entity which, directly or indirectly,
controls, or is controlled by, or is under common control with, Tenant or
Subtenant, respectively, and (b) with respect to Landlord, any corporation,
business trust, association, company, partnership, joint venture, or other
entity which, directly or indirectly, controls, or is controlled by, or is under
common control with, Landlord.
“Agent” shall have the meaning given to such term in Section 8.4(a).

2
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



“Allocated Facility Rent” means the Base Rent attributable to each Facility in
the amount specified in Schedule 1.1 (each such amount as increased in
accordance with the terms hereof).
“Alteration” means any alteration or modification to a Facility.
“Applicable Transfer Conditions” mean the following conditions:
(a)    neither the Proposed Transferee nor any Affiliate of the Proposed
Transferee is a Prohibited Person;
(b)    Tenant has provided Landlord with not less than forty-five (45) days’
prior written notice of such proposed transaction;
(c)    Tenant delivers to Landlord copies of all documentation related to such
proposed transaction; provided, however, that to the extent the Transfer
includes assets or interests in entities other than the Tenant and the
Facilities, Tenant shall be permitted to omit from the delivered documents all
documents or provisions which do not relate to the Tenant and the Facilities;
(d)    Tenant shall have delivered to Landlord a certification from an officer
of Tenant confirming that to Tenant’s knowledge, Tenant and any Proposed
Transferee, or its Affiliates, are not the subject of any investigation,
proceeding, audit, inquiry, or examination by any governmental authority,
concerning any actual or alleged violation of any Legal Requirements that could
result in a material adverse effect on the surviving tenant under this Lease or
on the Facilities taken as a whole;
(e)    After giving effect to the proposed transaction, no material action would
need to be taken by Tenant or Landlord pursuant to Section 25.20, provided that,
if Landlord reasonably determines that any such material action would need to be
taken, Landlord shall provide reasonably acceptable evidence to support its
determination to Tenant within the forty-five (45) day period described in
subsection (b) above;
(f)    Tenant or Proposed Transferee pays all actual and reasonable out of
pocket reasonable fees, costs, and expenses incurred by Landlord in connection
with the proposed transaction, including, without limitation, all reasonable
legal (for outside counsel) and accounting fees whether or not the transaction
is actually consummated;
(g)    Tenant, Guarantor and any Proposed Transferee, as applicable, shall take
such actions and execute and deliver such documents to Landlord, including
without limitation amendments to the Collateral Documents and/or replacement
Collateral Documents, as are reasonably necessary and appropriate for Landlord
to maintain equivalent security interests in Tenant, the Subtenants and

3
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



the Facilities, as are provided in favor of Landlord immediately prior to the
proposed transaction; and
(h)    either:
(i)    after giving effect to the proposed transaction, (A) Tenant or Proposed
Transferee, as applicable, shall remain, directly or indirectly, controlled by
Guarantor, (B) on a pro forma basis Guarantor shall satisfy, at a minimum, the
financial covenants as set forth on Schedule 1 of the Guaranty, as evidenced by
(I) documentation reasonably acceptable to Landlord or (II) a certificate
provided by an independent accounting firm and (C) all other representations,
warranties and covenants contained in the Guaranty (other than the
representation and warranty contained in the last sentence of Section 10(a)
thereof to the extent, as of the date of the Transfer, Guarantor meets the
requirements of Section 10(b) of the Guaranty) shall remain true and correct on
and as of the effectiveness of any such proposed transaction with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted thereunder; or
(ii)    Tenant, Guarantor or any Proposed Transferee shall have delivered or
caused to be delivered a new guaranty to Landlord, in the form of the Guaranty
and from an entity which is an Affiliate of the Tenant (after giving effect to
the Transfer) and, after giving effect to the proposed Transfer, satisfies the
terms and conditions of clause (i) of this Paragraph (h).
“Approvals” shall have the meaning given to such term in Section 25.11(b).
“Approved Landlord” shall mean (a) “Landlord” as of the date hereof and (b) each
successor or assignee landlord provided any such Person, together with all
Affiliates of such Person, have NTA Net Worth, in the aggregate, of not less
than $200,000,000.
“Assignment of Contracts and Operating Leases” means the Assignment and
Assumption of Contracts and Operating Leases in the form of Exhibit A attached
hereto and incorporated herein by this reference pursuant to which Tenant shall
assign all of its right, title and interest in the Contracts and Operating
Leases to Landlord (or to Landlord’s successor in title to the Facilities)
effective upon the termination of this Lease.
“Assignment of Resident Agreements” means the Assignment and Assumption of
Resident Agreements in the form of Exhibit B attached hereto and incorporated
herein by this reference pursuant to which Tenant shall assign all of its right,
title and interest in the Resident Agreements

4
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



to Landlord (or to Landlord’s successor in title to the Facilities) effective
upon the termination of this Lease.
“Authority” shall mean the United States, the State, the county, the city or any
other political subdivision in which any portion of the Property is located, and
any other political subdivision, agency, instrumentality, department,
commission, board, court, authority, official, officer, accreditation authority
or any other Person, domestic or foreign, exercising jurisdiction or control
over Landlord, Tenant and/or any portion of the Property.
“Award” shall have the meaning ascribed to such term in Section 16.1(c).
“Bankruptcy Code” shall have the meaning given to such term in Section
4.4(b)(1).
“Base Rent” shall mean the monthly installments of Base Rent payable under this
Lease in the amounts set forth in Section 4.1.
“Bill of Sale” means the instrument in the form of Exhibit C attached hereto and
incorporated herein by this reference, pursuant to which Tenant will convey to
Landlord, (or to Landlord’s successor in title to the Facilities), effective
upon the termination of this Lease, all of Tenant’s right, title and interest in
the Transferred Tenant’s Personal Property, Inventory and Records.
“Cap Ex Account” shall mean an account established by Landlord into which any
required deposits pursuant to Section 7.2 shall be deposited by Tenant.
“Capital Additions” shall mean (a) a material expansion of any Facility, (b) the
renovation of the structural elements of any portion of a Facility, (c) the
construction of an addition to or new wing on, or conversion of, any Facility,
in each case, in order to (i) materially increase the unit, or service capacity,
(ii) improve, add or change any material services, both medical and non-medical,
so as to include services not previously offered at the respective Facility, or
(iii) subject to the provisions of Section 8.2(b), change the purpose for which
any Facility is utilized or (d) any alteration or modification that increases
the size of the footprint of the building and improvements of such Facility.
“Capital Expenditures” shall mean expenditures which are accounted for as
capitalized expenditures under GAAP and which are for the maintenance,
improvement or preservation of the physical condition of a Facility.
“Capital Stock” shall mean, with respect to any Person, any capital stock
(including preferred stock), shares, interests, participation or other ownership
interests (however designated) of such entity and any rights (other than debt
securities convertible into or exchangeable for capital stock), warrants or
options to purchase any thereof; provided, however, that leases of real property
that

5
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



provide for contingent rent based on the financial performance of the tenant
shall not be deemed to be Capital Stock.
“Collateral Documents” shall have the meaning given to such term in Section
11.2.
“Code” means the Internal Revenue Code of 1986, as amended.
“Combined Lease Right” shall have the meaning given to such term in Section
25.21.
“Commencement Date” shall mean the date Landlord acquires record title to all of
the Facilities.
“Company” shall have the meaning given to such term on the Signature Page.
“Condemnation” shall have the meaning ascribed to such term in Section 16.1(a).
“Condemnor” shall have the meaning ascribed to such term in Section 16.1(d).
“Consolidated Subsidiaries” shall mean, with respect to a Person, any
subsidiaries or other entities the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.
“Contracts” means collectively those agreements (other than the Operating Leases
and Licenses) to which Tenant or Subtenant is a party and under which Tenant
conducts the business of the Facilities.
“Control”, including the correlative meanings of the terms “controlled by” and
“under common control with”, as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such entity, through the ownership of
voting securities, partnership interests or other equity interests, or through
any other means, including the right to act as managing member. For the purpose
of this Lease, the transfer or assignment of (a) 51% or more of the ownership
interests in any Person shall constitute a change in Control and (b) less than
51% of the ownership interests in any Person shall not constitute a change in
Control.
“CPI” shall mean the United States Department of Labor, Bureau of Labor
Statistics Consumer Price Index for All Urban Consumers, United States City
Average (1982 – 1984 = 100). If the foregoing index is discontinued or revised
during the Term, the governmental index or computation with which it is replaced
shall be used to obtain substantially the same result.
“CPI Increase” shall mean, for a particular calculation period, the percentage
increase (rounded to two decimal places), if any, in (a) the average CPI
published for each of the trailing 6

6
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



months ending on the applicable calculation date over (b) the average CPI
published for each of the trailing 6 months ending on January 1, 2018.
“Cumulative Minimum Portfolio Capex Shortfall” shall mean for each Cumulative
Period, the amount, if any, by which the Cumulative Minimum Portfolio Capex
Target Amount exceeds the sum of (a) the aggregate actual Capital Expenditures
for all Facilities for such period and (b) any amounts held by Landlord or a
Facility Mortgagee pursuant to Section 7.5.
“Cumulative Minimum Portfolio Capex Target Amount” shall mean, as of each
December 31st occurring during the Term (or such other date of termination or
expiration of this Lease if not on December 31), an amount equal to the
aggregate number of units at the Facilities multiplied by the amount reflected
for the corresponding December 31st as set forth in Schedule 7.1(a).
“Cumulative Period” shall mean the period commencing on the date hereof and
ending on the December 31st that most recently preceded the date of calculation
of the applicable Cumulative Minimum Portfolio Capex Shortfall.
“Cumulative Straight-line Rent” shall mean the sum of all non-cash straight-line
rent adjustments made by a given Person or its Consolidated Subsidiaries whether
made before or after the date hereof, but only to the extent such adjustments
remain directly reflected as an asset or as a liability on the balance sheet of
such Person as of the applicable date of calculation.
“Date of Taking” shall have the meaning ascribed to such term in Section
16.1(b).
“Designated Representative” shall have the meaning given to such term in Section
25.1.
“Disclosing Party” shall have the meaning given to such term in Section 27.2(a).
“Elapsed Period” shall have the meaning given to such term in Section 7.1(a).
“Encumbrance” shall have the meaning ascribed to such term in Article 23.
“Event of Default” shall have the meaning ascribed to such term in Section 17.1
and elsewhere throughout this Lease.
“Excess Capex Amount” shall have the meaning given to such term in Section
7.5(b).
“Excess Capex Deposit” shall mean the amount by which the funds held in the Cap
Ex Account exceed the amounts required to be held in such account pursuant to
Section 7.2.
“Facility or Facilities” shall mean any one or more of the twenty-five (25)
independent living facilities described in the Purchase Agreeement and shall
include all land, improvements (whether

7
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



now existing or made during the term of the Lease), FF&E and other personal
property located at and used in the operation of the Facilities.
“Facility Mortgage” shall have the meaning ascribed to such term in Section
14.1.
“Facility Mortgagee” shall have the meaning given to such term in Section 14.1.
“Facility Sublease” shall mean each Sublease dated as of the date hereof between
Tenant and each Subtenant, as the same may be amended or restated from time to
time subject to the terms of this Lease.
“Fair Market Value” shall mean the fair market value of the Facilities as
determined in the manner set forth in Exhibit L.
“FF&E” shall mean all furniture, furnishings, fixtures, vehicles, equipment
(including non-movable medical equipment), machinery and other items of
property, including all components thereof, now and hereafter located in, on or
used or incorporated into the Facilities, including, without limitation, any and
all furnaces, boilers, heaters, electrical equipment, heating, plumbing,
lighting, ventilating, refrigerating, incineration, air and water pollution
control, waste disposal, air-cooling and air conditioning systems, equipment and
apparatus, sprinkler systems and fire and theft protection equipment, built-in
oxygen and vacuum systems, wiring, tubing, central clock systems, elevators,
dumb waiters, intercom systems, nurse call systems, affixed cabinetry and
counters, pneumatic tube systems, vacuum cleaning systems, conveyor systems,
paging systems, mill work, x-ray protection, pass-through boxes, exhaust
systems, laboratory plumbing and piping, medical gas systems, nurse station
counters, emergency generators and similar items incorporated into and made a
part of the Facilities, together with all replacements, modifications,
alterations and additions thereto. FF&E shall not be deemed to include Tenant’s
Excluded Property.
“Fiscal Year” shall mean Tenant’s Fiscal Year, which now ends December 31 in
each calendar year, with the new Fiscal Year beginning on the following January
1. For purposes of this Lease, the partial Fiscal Year between the Commencement
Date and January 1 of the next Fiscal Year shall constitute a separate Fiscal
Year. If Tenant changes its Fiscal Year at any time during the Term, Tenant
shall promptly give Landlord Notice specifying such change. If any such change
is made, all reporting and accounting procedures set forth in this Lease shall
continue to be made in accordance with generally accepted accounting principles,
consistently applied. Any appropriate adjustments to such procedures as a result
of such change shall be made upon the reasonable mutual consent of Landlord and
Tenant. No such change or adjustment shall alter the Term, and Tenant shall bear
any accounting costs reasonably incurred by Landlord as a result of any such
change or adjustment.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public

8
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



Accountants and directives of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession).
“Guarantor” shall mean Holiday AL Holdings, LP or any successor, assign or
replacement as permitted under this Lease.
“Guaranty” shall mean that certain lease guaranty executed by Guarantor in favor
Landlord on the Commencement Date (as amended from time to time), or any
replacement thereof, as applicable, the form of which is attached as Exhibit G.
Upon the execution of a Severed Lease, the term “Guaranty” as used in this Lease
shall refer to the replacement guaranty entered into by Guarantor solely with
respect to this Lease (as amended).
“Hazardous Substances” shall mean any hazardous or toxic substances, materials
or wastes listed in the United States Department of Transportation Table (49 CFR
172.101) or by the Environmental Protection Agency as hazardous substances (40
CFR Part 302) and amendments thereto, or such substances, materials and wastes
which are or become regulated under any applicable Legal Requirement relating to
the protection of health or the environment, including any materials, wastes or
substances which are (a) hydrocarbons, petroleum and petroleum products, (b)
asbestos, (c) polychlorinated biphenyls, (d) formaldehyde, (e) radioactive
substances, (f) flammables and explosives, (g) described as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Section
1251 et seq., 33 U.S.C. Section 1321 or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. Section 1317), (h) defined as a “hazardous waste”
pursuant to Section 1004 of the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq. (42 U.S.C. Section 6903), (i) defined as a
“hazardous substance” pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601 et seq. (42
U.S.C. Section 9601), as the same may be amended from time to time or (j) toxic
mold, fungi, bacteria or other microorganism or any related etiologic agents or
materials (living or nonliving) which is regulated under State or federal law as
a hazardous material, substance or waste.
“HHS” shall have the meaning given to such term in Section 22.3.
“HIPAA” shall have the meaning given to such term in Section 22.3.
“Impositions” shall mean all taxes (including, without limitation, (a) all real
property taxes imposed upon the Land, the Facilities or any of the FF&E, (b) all
other real property taxes and personal property taxes imposed upon the Property,
and (c) all ad valorem, sales, use, single business, gross receipts, transaction
privilege, rent or similar taxes relating to rent that are imposed upon Tenant
or Landlord (excluding income taxes of Landlord), Tenant’s Personal Property or
its business conducted upon any portion of the Land (or the Property or from
within the Facilities), assessments (including, without limitation, all
supplemental real property tax assessments or assessments for public
improvements or benefit, whether or not commenced or completed prior to the date
hereof

9
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



and whether or not to be completed within the Term), any other covenants,
conditions or restrictions of record with respect to the Property, water, sewer
or other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit, franchise, inspection, authorization and similar
fees and any and all connection charges, guaranteed revenues,
contributions-in-aid of construction or other charges under any developer
agreement or other agreement of record) and all other governmental charges, in
each case whether general or special, ordinary or extraordinary, foreseen or
unforeseen, of every character or nature whatsoever imposed with respect to or
connected with the Property or the business thereon or therein by Tenant
(including all interest and penalties thereon due to any failure or delay by
Tenant in payment thereof) which at any time prior to, during or with respect to
the Term hereof may be assessed or imposed, and which become due and payable, on
or with respect to, or to the extent unpaid may be a lien upon (i) Landlord’s
interest in the Property, (ii) the Property or any part thereof or any Rent
therefrom or any estate, right, title or interest therein or (iii) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on or in connection with the Property or the leasing or use of the Property or
any part thereof by Tenant. For the purposes of this definition, the term “real
property tax” shall mean for the Facilities all taxes which are imposed, levied
or assessed upon or with respect to the Property, the Facilities, the Land, or
any portion thereof (including increases in real property taxes which are caused
by reason of any new construction in or to the Property). Notwithstanding the
foregoing, Impositions shall not include (1) any tax based on net income
(whether denominated as a franchise, capital stock or other tax) imposed upon
Landlord or any other person, (2) any transfer or net revenue tax imposed upon
Landlord or any other person (including any tax imposed as a result of a
transfer, either partial or total, of Landlord’s interest in the Property or
which are added to a tax or charge hereinbefore included within the definition
of real property tax by reason of such transfer or which are imposed by reason
of this transaction, any modifications hereto, or any transfers hereof) or (3)
any tax imposed with respect to the sale, exchange, mortgage or other
disposition by Landlord of any property (including the Property) or the proceeds
thereof, nor any tax, assessment, tax levy or charge described in the first
sentence of this paragraph which is in effect at any time during the Term hereof
to the extent (and for the period of time) such tax, assessment, tax levy or
charge is totally or partially repealed, unless a tax, assessment, tax levy or
charge set forth in clause (1) or (2) is levied, assessed or imposed expressly
in lieu thereof, in which case the substitute tax, assessment, tax levy or
charge shall be deemed to be an Imposition.
“Initial Improvements Account” shall mean an account established by Landlord
into which the required deposits pursuant to Section 7.6 shall have been
deposited by Tenant.
“Insurance Requirements” shall mean all terms and conditions of any insurance
policy required by this Lease.
“Inventory” means the operating supply of consumable supplies, including food,
drugs, medicines, materials and other supplies used in connection with the
operation of the Facilities.

10
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



“Land” shall mean the parcels of real property described on the attached Exhibit
D, and any other land acquired and made subject to this Lease in connection with
the Facilities, and including all appurtenant rights relating to any such
parcel.
“Lease” shall mean this document, as the same may be amended from time to time
in accordance herewith.
“Lease Coverage Ratio” means the ratio of Net Operating Income for the
applicable trailing twelve (12) month period for the Facilities in the
aggregate, to the Base Rent for such trailing twelve (12) month period.
“Lease Coverage Multiple” means, for any given period, the minimum required
Lease Coverage Ratio specified in Section 11.3.
“Lease Term” or “Term” shall have the meaning ascribed to such term in Article
3.
“Lease Year” shall mean each twelve (12) consecutive month period throughout the
Term beginning on the Commencement Date and on each anniversary thereof.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
common law, decrees and injunctions affecting the Property or the maintenance,
construction, use, alteration, occupancy or operation thereof (including but not
limited to the Permitted Use), whether now or hereafter enacted and in force
(including any of the foregoing which may require repairs, modifications or
alterations in or to the Property), all Licenses, land use entitlements, zoning
and regulations relating thereto, and all covenants, conditions, agreements,
restrictions, obligations and encumbrances contained in any instruments, either
of record or known to Tenant.
“Licenses” shall mean all licenses and permits for the Facilities to operate as
an independent living facility issued by the local, state or federal agencies
having jurisdiction over such Facilities and all other permits (including
building permits), licenses, franchises, certificates (including certificates of
occupancy), certificates of need, letters of non-reviewability, provider
agreements or other governmental approvals and similar authorizations and
entitlements as may be applicable to any Facility or otherwise required under
any and all Legal Requirements to perform any and all of Tenant’s obligations
under this Lease, and to operate the Facilities for the Permitted Use(s).
“Manager” means Holiday AL Management Sub LLC, a Delaware limited liability
company, or any successor manager permitted by the terms of this Lease.
“Market Capitalization” means, with respect to a Person, the Market Price of
such Person’s Publicly Traded Capital Stock currently outstanding multiplied by
the number of such shares. For

11
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



purposes of this definition, the number of shares of a Person’s Publicly Traded
Capital Stock currently outstanding shall not include any shares held (a) by any
subsidiary of such Person; or (b) by such Person as treasury stock or otherwise.
“Market Price” means, on any date, the closing sale price per share of a
Person’s Publicly Traded Capital Stock on such date on the New York Stock
Exchange or another registered national stock exchange on which such Person’s
Publicly Traded Capital Stock is then listed, or if there is no such price on
such date, then the closing sale price on such exchange or quotation system on
the date nearest preceding such date.
“Minimum Facility Capex Amount” shall have the meaning given to such term in
Section 7.1(b).
“Minimum Facility Capex Shortfall” shall mean for any rolling two (2) year
period, the amount, if any, by which the Minimum Facility Capex Amount for a
given Facility exceeds the sum of (a) the actual Capital Expenditures for such
Facility for such period and (b) any amounts held by Landlord or a Facility
Mortgagee pursuant to Section 7.5 with respect to such Facility.
“Net Operating Income” means, for the applicable measuring period, the sum of
Tenant and Subtenants’ revenues and income from the operation of the Facilities,
less Tenant’s operating expenses for the Facilities, which shall include,
without limitation or duplication, an assumed management fee equal to 5% of
revenues and income, property taxes, insurance and a capital expenditure reserve
equal to $500 per unit per Facility per year, but excluding, Tenant’s Base Rent
liability to Landlord under this Lease and all actual Capital Expenditures and
depreciation and amortization and other non-cash charges.
“NHI” means National Health Investors, Inc., a Maryland corporation.
“Notice” or “Notices” shall mean any notice required under this Lease, all of
which shall be given pursuant to Section 25.8.
“Non-Disclosing Party” shall have the meaning given to such term in Section
27.2(e).
“NTA Net Worth” means, with respect to a Person, an amount equal to total
consolidated fair market value of tangible assets of such Person (including real
property and financial assets but excluding good will or other intangible
assets) minus total consolidated liabilities as determined in accordance with
GAAP.
“Officer’s Certificate” shall mean a certificate of Tenant or Landlord, as
applicable, signed by the chief executive officer, chief financial officer,
chief accounting officer or other duly authorized officer of Tenant or Landlord,
as applicable.

12
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



“Operating Leases” means collectively those leases of any Personal Property used
by Tenant in connection with the operation of the Facilities.
“Other Lease” shall have the meaning given to such term in Section 25.21.
“Overdue Rate” shall mean 5.5% above the lease rate (which lease rate shall be
determined from time to time by dividing the then current annual Base Rent by
$491,000,000).
“Permitted Encumbrances” shall mean the matters, if any, for each respective
parcel of Land set forth in Exhibit E, attached hereto and incorporated herein
by this reference.
“Permitted Transfer” shall have the meaning given to such term in Section 21.7.
“Permitted Use” shall mean the use and operation of the Facilities and all parts
thereof as independent living facilities providing senior residential
accommodations (specifically excluding any use as a condominium, cooperative or
similar arrangement or regime), and, in connection therewith, the provision of
food services, recreational services, rehabilitative and/or health care and
other ancillary services, all in material compliance with all applicable Legal
Requirements.
“Person” means any individual, partnership, association, corporation, limited
liability company, business trust, trust, or other entity.
“Personal Property” means all linens, parts, Inventory and other items of
tangible personal property that are owned by Landlord and used for the operation
and/or maintenance of the Facilities. Tenant’s Excluded Property shall be
excluded from the definition of “Personal Property.”
“Privacy Standards” shall have the meaning given to such term in Section 22.3.
“Prohibited Person” shall mean any Person that is (a) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”), (b) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
or any Executive Order of the President issued pursuant to such statutes, or (c)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons”.
“Property” shall have the meaning ascribed to such term in Section 2.1.
“Property Transfer Date” shall have the meaning given to such term in Section
28.1(a).
“Proposed Transferee” means the proposed assignee, sublessee or transferee of
any direct or indirect interest in this Lease, Tenant, Subtenant or Guarantor
pursuant to Article 21.

13
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



“Publicly Traded Capital Stock” means Capital Stock which is (i) registered
under the Securities Exchange Act of 1934, as amended, and (ii) listed or
traded, as the case may be, on the New York Stock Exchange, the NASDAQ Stock
Market or any other nationally recognized stock exchange.
“Publicly Traded Company” means a company with Publicly Traded Capital Stock.
“Purchase Agreement” shall mean that Asset Purchase Agreement dated November 18,
2013 between Seller and Landlord, as Purchaser.
“Qualified Fund” means any one or more bona-fide private equity real estate
fund(s) or sub-funds which is/are (i) sponsored by a Person (collectively, if
there are multiple sub-funds) who is recognized in the real estate industry as
an experienced operator or owner of commercial properties, and (ii) has or have,
in the aggregate in the case of funds or sub-funds with the same or related
sponsors that directly or indirectly own an interest in Tenant, total assets or
committed, discretionary capital in excess of $150,000,000.
“Qualified Fund LP” means (a) any limited partner of a Qualified Fund and (b)
Retained Interest LLC, a Washington limited liability company.
“Quarterly Compliance Certificate” shall have the meaning ascribed to such term
in Section 22.2(b).
“Records” means files and records, including correspondence with residents and
suppliers, books of account, employment records, resident files, records
pertaining to supplies, advertising records, files and literature and other
written materials of Tenant and/or Subtenant relating exclusively to the
Facilities but specifically excluding any written materials included in Tenant’s
Excluded Property.
“REIT Affiliate” shall have the meaning given to such term in Section 25.20.
“REIT Requirements” shall have the meaning given to such term in Section 25.20.
“Remedial Work” shall have the meaning given to such term in Section 8.4(c).
“Rent” shall mean the Base Rent and Additional Charges.
“Requested Capex Deposit Amount” shall have the meaning given to such term in
Section 7.5(a).

14
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



“Resident Agreements” means collectively all written and oral leases, occupancy
agreements and other agreements granting any resident of the Facilities the
right to occupy certain portions of such Facilities.
“Restricted Landlord” shall mean (a) any Person that is a healthcare real estate
investment trust that, together with its Affiliates, as of the Commencement Date
has a total Market Capitalization in excess of $3,000,000,000, (b) any Affiliate
of a Person described in clause (a) above and (c) any successor or assign of any
Person described in clause (a) or (b) above.
“Restricted Period” shall have the meaning given to such term in Section 26.
“Restricted Period Effective Date” shall have the meaning given to such term in
Section 26.
“Restricted Period Termination Date” shall have the meaning given to such term
in Section 26.
“Rolling Two Year Period” shall have the meaning given to such term in Section
7.1(b).
“Security Agreement” shall have the meaning given to such term in Section 11.1.
“Security Deposit” shall have the meaning given to such term in Section 4.2.
“Seller” shall mean those Persons that own fee title to the Facilities
immediately prior to the Commencement Date.
“Severed Lease” shall have the meaning given to such term in Section 28.1(a).
“Shortfall Deposit” shall mean, as of the date of calculation, an amount, if
positive, equal to (a) the product of (i) the Base Rent for the trailing twelve
(12) month period and (ii) the applicable Lease Coverage Multiple for such
period, minus (b) the sum of (i) Net Operating Income for such trailing twelve
(12) month period and (ii) any amounts previously funded as the Shortfall
Deposit and still held by or on behalf of Landlord.
“State” shall mean the state in which any one of the Facilities are located.
“Subordination Non-Disturbance and Attornment Agreement” shall mean, with
respect to each Subtenant and Manager, a Subordination Non-Disturbance and
Attornment Agreement in substantially the form attached hereto as Exhibit N or,
if requested by a Facility Mortgagee, such other form as is reasonable and
customary.
“Subtenant” shall mean, individually or collectively as the context may require,
those Persons listed on Schedule 1.1(S), as the subtenants of the Facilities
(together with each successor or assign permitted pursuant to this Lease).

15
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



“Successor Entity” shall have the meaning given to such term in Section 26.
“Suspension Period” shall have the meaning given to such term in Section 27.5.
“Taking” shall mean a taking or voluntary conveyance during the Term hereof of
all or any part of the Property, or any interest therein, right with respect
thereto or use thereof, as a result of, incidental to, or in settlement of any
Condemnation or other eminent domain proceedings affecting such Property,
regardless of whether such proceedings shall have actually been commenced.
“Targeted Expenditure Shortfall Deposit” shall mean, as of any calculation date,
the positive difference, if any, between:
(a)    the greater of (i) the Cumulative Minimum Portfolio Capex Shortfall and
(ii) the sum of the each Minimum Facility Capex Shortfall, if any, for all
Facilities; and
(b)    the amount then on deposit in the Cap Ex Account.
“Tenant Capex Threshold” shall have the meaning given to such term in Section
7.5(a).
“Tenant Control Party” shall mean:
(a)    (i) Guarantor, (ii) any direct or indirect subsidiary of Guarantor that
Controls Tenant or a Subtenant, (iii) Tenant and (iv) each Subtenant; or
(b)    at such time that Tenant is no longer a direct or indirect subsidiary of
Guarantor, (i) any Person or group of Persons Controlling Tenant (excluding (x)
any Qualified Fund LP, and (y) the general partner of any Qualified Fund) and
(ii) Tenant.
“Tenant Pledge Agreement” shall have the meaning given to such term in Section
11.2.
“Tenant’s Excluded Property” shall mean (i) Tenant’s Personal Property, (ii)
Tenant’s proprietary property, including, but not limited to, printed materials
(such as operating manuals, policies, procedures and training manuals), computer
software developed by or for the use of Tenant and/or its Affiliates, and trade
names, logos, trademarks and service marks of Tenant and/or its Affiliates
including, but not limited to, to the name “Holiday” and any related trademarks,
logos and service marks, (iii) Tenant’s Accounts and (iv) the books and records
of Manager and Tenant’s direct or indirect parent entities.
“Tenant’s Personal Property” shall mean any items of tangible personal property
(including motor vehicles, if any) which are owned or leased by Tenant and used
exclusively in connection with the operation of the Facilities.

16
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



“Term” shall mean the period commencing on the Commencement Date and, unless
terminated earlier in accordance with the provisions of this Lease, expiring on
the last day of the next full calendar month following the seventeenth (17th)
anniversary of the Commencement Date.
“Terminable Facilities” shall have the meaning given to such term in Section
17.2(a).
“Transfer” shall mean a sale, exchange, assignment, sublease, mortgage,
hypothecation, attachment, pledge, levy, seizure, transfer, including a merger,
consolidation, or share exchange, and/or all other kinds of conveyances,
dispositions, or alienations, whether direct or indirect.
“Transferred Facility” or “Transferred Facilities” shall have the meaning given
to such term in Section 28.1.
“Transferred Tenant’s Personal Property” shall have the meaning set forth in
Section 8.1(b).
“Unavoidable Delays” shall mean delays due to strikes, lockouts, inability to
procure materials, power failures, acts of God, governmental restrictions, enemy
action, civil commotion, unavoidable casualty and other causes beyond the
control of the party responsible for performing an obligation hereunder,
provided that lack of funds shall not be deemed a cause beyond the reasonable
control of either party hereto.
“Warranties” shall have the meaning given to such term in Section 2.1(b).
ARTICLE 2    

LEASE OF LAND AND FACILITIES
2.1    Letting.
(a)    Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
subject to the terms, covenants, conditions and provisions hereinafter set
forth, all of Landlord’s right, title and interest in and to all the Land, the
Facilities, all rights related to the use and operation of the Facilities sold
to Landlord, or any Affiliate thereof, pursuant to the Purchase Agreement
(collectively, the “Property”).
(b)    Landlord hereby assigns to Tenant, without recourse or warranty
whatsoever, all assignable warranties, guaranties, indemnities and similar
rights (collectively, “Warranties”) which Landlord may have against any
manufacturer, seller, engineer, contractor or builder in respect of any of the
Facilities. Such assignment shall remain in effect until the expiration or
earlier termination of this Lease, whereupon such assignment shall cease and all
of the Warranties shall automatically revert to Landlord. In confirmation of
such reversion Tenant shall execute and deliver promptly any certificate or
other document reasonably required by Landlord. Landlord shall

17
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



also retain the right to enforce any Warranties during the continuance of an
Event of Default. Tenant shall enforce the Warranties in accordance with their
respective terms.
2.2    [Intentionally omitted].
2.3    AS IS/WHERE IS. Tenant is familiar with each and every aspect of the
Facilities, including the condition of the Land and all improvements thereon,
and hereby accepts same on an AS IS/WHERE IS BASIS WITH ALL FAULTS and without
reliance upon any representations or warranties of Landlord of any kind or
nature whatsoever except as set out in Section 2.2 above, whether express or
implied, and subject to all matters of every kind and description including,
without limitation, (a) the existing state of title, including all covenants,
conditions, restrictions, ground leases, easements, Legal Requirements,
mortgages, fixture filings, security agreements, financing statements and other
financing instruments and any and all other matters, including matters known to
Tenant, all matters of record and other matters, (b) matters which would be
disclosed by an inspection of the Property or by an accurate survey of each
parcel of the Land and (c) all other matters which should reasonably have been
known to Tenant (but excluding any matters created or caused by any acts of
Landlord). Except for matters arising by, through or under Landlord, Tenant
waives any and all claims, demands and cause or causes of action heretofore or
hereafter arising against Landlord with respect to the condition of the Property
or the ability of Tenant to conduct any business from the Facilities. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, LANDLORD MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY AT THE
FACILITIES OR ANY PART THEREOF, EITHER AS TO ITS DESIGN, CONDITION,
HABITABILITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE
(INCLUDING, WITHOUT LIMITATION, THE PERMITTED USES) OR AS TO THE QUALITY THEREOF
OR THE PRESENCE OR ABSENCE OF DEFECTS IN THE MATERIAL OR WORKMANSHIP THEREIN,
LATENT OR PATENT. TENANT ACKNOWLEDGES AND AGREES THAT, AS OF THE COMMENCEMENT
DATE, THE PROPERTY AT THE FACILITIES SHALL BE CONCLUSIVELY DEEMED TO HAVE BEEN
INSPECTED BY TENANT AND SHALL BE CONCLUSIVELY DEEMED TO BE SATISFACTORY TO IT IN
ALL RESPECTS, AND TENANT SPECIFICALLY ACKNOWLEDGES ANY ISSUES WITH RESPECT TO
THE PROPERTY THAT ARE SET FORTH IN THE DISCLOSURE SCHEDULES ATTACHED TO THE
PURCHASE AGREEMENT.
2.4    Transfer of Business Operations of the Facilities. Landlord makes no
warranty or representation to Tenant, express or implied, and shall be subject
to no liability, with respect to the past operation or management of the
Facilities, or any part thereof, including, but not limited to, any matter
relating to any of the following:
(i)    the availability to Tenant of any licenses or permits needed to operate
the Facilities or any part thereof;

18
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(ii)    the enforceability of any Resident Agreement with any resident of the
Facilities;
(iii)    the status of any account of any resident of the Facilities including,
but not limited to, the status of any security deposits, trust accounts, or
prepayments for services;
(iv)    the availability of service from or the status of any existing account
with other persons, including utility providers, which provide services
necessary or useful to the operation of the Facilities as an independent living
facility;
(v)    the status of any health care regulatory issues relating to the
Facilities;
(vi)    the status of any reports, cost reports or reimbursement issues relating
to the Facilities;
(vii)    the status of any deficiency reports or certifications relating to the
operation of the Facilities; or
(viii)    any matter relating to any past or present employee or independent
contractor who worked at the Facilities including but not limited to issues
concerning wages, employer contributions and withholdings, employment benefits,
accrued benefits, workmen’s compensation claims or unemployment insurance
contributions or premiums.
The validity of this Lease shall not be affected by any claim, demand or cause
of action regarding the past or future operation of the Facilities as an
independent living facility.
2.5    Single Lease. Tenant and Landlord acknowledge and agree that this Lease
constitutes a single, indivisible lease of all of the Facilities, and together
the Facilities constitute a single economic unit. Landlord has agreed to all the
provisions of this Lease, including Base Rent and other amounts payable based on
the intent to lease all of the Facilities as a single and inseparable
transaction, and such provisions would have been materially different had the
parties intended to enter into separate leases or a divisible lease. Tenant
hereby knowingly waives and relinquishes all of its rights under Section 365 (11
U.S.C. §365) of the Federal Bankruptcy Code or any successor or replacement
thereof or any analogous state or federal law, to assume, reject, or assign,
selectively or individually, the right to lease any of the Facilities covered by
this Lease separately from the other Facilities covered by this Lease.

19
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



ARTICLE 3    

TERM OF LEASE
3.1    Term of Lease. The Property shall be leased by Landlord to Tenant for the
Term.
ARTICLE 4    

RENT
During the Term, Tenant shall pay the Rent, including the Base Rent and all
Additional Charges due hereunder, to NHI on behalf of Landlord, or to the
appropriate governmental agency, as applicable, in lawful money of the United
States of America, in immediately available funds. Any such payments to NHI
shall be without right of offset, by wire transfer in accordance with the
following instructions:
Pinnacle National Bank
Nashville, Tennessee
ABA #064008637
to credit National Health Investors, Inc.
Account #5003254
or to such other account, address, place, or Person, as Landlord may designate
from time to time in a Notice. The Base Rent and Additional Charges shall be
paid in accordance with this Article.
4.1    Base Rent. Annual Base Rent shall equal $31,915,000.00 and shall be paid
to Landlord in twelve (12) equal monthly installments on the 1st day of each
month commencing on the Commencement Date and shall be prorated for any period
shorter than a whole month. Base Rent shall increase January 1, 2015, January 1,
2016 and January 1, 2017 to an amount equal to one hundred four and one half
percent (104.5%) of the Base Rent for the prior twelve (12) month period.
Effective January 1, 2018 and each January 1 thereafter during the Term, Base
Rent shall increase to an amount equal to the sum of:
(a)    the Base Rent applicable to the immediately preceding Lease Year, plus
(b)    the product of (i) the Base Rent applicable to the calendar year
immediately preceding the date of such Base Rent increase, multiplied by (ii)
the lesser of (1) three and 75/100 percent (3.75%) and (2) the greater of (a)
three and 50/100 percent (3.50%) and (b) the CPI Increase during the period
commencing on January 1, 2018 and ending on December 30 of the calendar year
immediately preceding the date of such Base Rent increase.

20
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



4.2    Security Deposit. Tenant shall deposit as directed by Landlord, and
Landlord shall hold, the amount of $21,275,000, (the “Security Deposit”), which
shall serve as security for the performance by Tenant and Subtenants of the
provisions of this Lease and shall not be deemed advance rent. If an Event of
Default has occurred and is continuing, Landlord may use the Security Deposit,
or any portion of it, to satisfy any outstanding obligation of Tenant under this
Lease. Tenant shall pay Landlord a sum equal to the portion of the Security
Deposit expended or applied by Landlord as provided in this Lease, within ten
(10) days after written request by Landlord. At the expiration or termination of
this Lease, Landlord shall return the Security Deposit to Tenant; provided,
however, Landlord may retain an amount of the Security Deposit, as it shall
reasonably determine, to secure the payment of any Rent, the amount of which
Landlord is then unable to determine finally, or until Tenant confirms (by
certificate or otherwise) expenditure by the Tenant of all amounts required
under Section 7.1 (prorated as necessary in accordance with Section 7.1(c)) (and
Landlord shall return any such retained amount to Tenant promptly following the
final determination of such Rent amount and the full payment to Landlord of such
Rent, or following confirmation of the expenditure of all amounts required under
Section 7.1, as the case may be). The Security Deposit shall be the property of
Landlord and, to the extent permitted by Legal Requirements, Landlord may
commingle the Security Deposit with other assets of Landlord, and Tenant shall
not be entitled to any interest on the Security Deposit; provided, however, if
at any time the landlord under this Lease is not an Approved Landlord, the
foregoing deposits attributable to such Facility shall be segregated in a
separate interest bearing account, and such deposit shall be held by the
applicable landlord in trust for the benefit of Tenant.
4.3    Additional Charges/Late Payments. Except for property taxes for which
funds may be escrowed and paid out as described in Section 5.4 hereof and
subject to Tenant’s rights of contest pursuant to the provisions of Article 13,
Tenant shall pay and discharge prior to delinquency all Impositions directly to
the persons to whom such Impositions are owed. Except as otherwise provided in
Section 5.2, if Tenant fails or refuses to pay any Impositions, Tenant shall
promptly pay and discharge every fine, penalty, interest and cost which may
arise or accrue for the non-payment or late payment of such items. The
aforementioned amounts, liabilities, obligations, Impositions, fines, penalties,
interest and costs and any and all other amounts which Tenant may owe to
Landlord or any governmental agency pursuant to the terms of this Lease are
referred to herein as “Additional Charges.” The Additional Charges shall
constitute rent hereunder. Tenant hereby acknowledges that late payment by
Tenant to Landlord of any Rent due under this Lease will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any Encumbrance covering the Property. Accordingly, if
any Rent (but as to Additional Charges, only those which are payable directly to
Landlord) shall not be paid on or before its due date, Tenant shall pay Landlord
on demand, as an Additional Charge, a late charge (to the extent permitted by

21
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



law) equal to five percent (5%) of the overdue amount and, in such event, the
parties hereby agree that such late charge will represent a fair and reasonable
estimate of the costs Landlord will incur by reason of the late payment by
Tenant. Landlord and Tenant acknowledge and agree that there is a five (5)
calendar day grace period for payment of Base Rent and that if payments are not
made on or before the fifth (5th) day of the month, then the late charge shall
be imposed. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any other rights and remedies to which it may
be entitled hereunder. If Tenant fails to pay any Rent payable to Landlord when
due or within any applicable grace period thereafter, such Rent shall thereafter
bear interest at the Overdue Rate until paid. Any payment by Tenant of
Additional Charges to Landlord pursuant to any requirement of this Lease shall
relieve Tenant of its obligation to pay such Additional Charges to the entity to
which such payment would otherwise be paid.
4.4    Triple Net Lease; No Set-off; Bankruptcy. It is the purpose and intent of
Landlord and Tenant that the Rent shall be absolutely net to Landlord so that
Tenant shall pay or discharge, as additional charges hereunder, any and all
Impositions, charges, costs, interest, reimbursements, liabilities, expenses and
obligations of any nature whatsoever in connection with the ownership, operation
and maintenance of the Property, excepting only (a) any payments for principal,
interest, and premiums under any mortgage, security agreement, deed of trust or
other Encumbrance Landlord may place upon all or any portion of the Property,
(b) any costs actually incurred by Landlord for its own benefit with respect to
the Property, such as costs for consultants or advisers retained by Landlord,
provided that such costs (i) are not otherwise payable by Tenant hereunder, and
(ii) do not, directly or indirectly, arise or grow out of or in connection with
Tenant’s non-performance and/or non-compliance with any obligation, covenant,
term or provision of this Lease and (c) those items specifically excluded from
the definition of Impositions.
(a)    No set-off of Rent. Landlord shall receive all Rent (but as to Additional
Charges, only those which are payable directly to Landlord) due hereunder and
Rent shall be due and payable by Tenant in all events, without notice or demand
and without any set-off (except as otherwise specifically provided in this
Lease), counterclaim, abatement, suspension, deduction or defense whatsoever. In
addition to the Rent, except as set forth in the foregoing paragraph, Tenant
shall pay to the parties respectively entitled thereto all Impositions (subject
to Tenant’s rights to contest pursuant to the provisions of Article 13),
insurance premiums (as provided in Article 14), operating charges, maintenance
charges, construction costs and any other charges, costs, interest,
reimbursements, liabilities, expenses and obligations which arise with respect
to the Property or which otherwise may be contemplated under any provisions of
this Lease during the Term hereof. All of such charges, costs, interest,
reimbursements, liabilities, expenses and obligations shall constitute
Additional Charges, and upon the failure of Tenant to pay any such costs,
charges, interest, reimbursements, liabilities, expenses or obligations and if
such failure is not cured within the applicable cure period described in Section
17.1 hereof, Landlord shall have the rights and remedies

22
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



provided in this Lease. It is the intention of the parties hereto that, except
as herein expressly provided, this Lease shall not be terminable for any reason
by Tenant. Any present or future law to the contrary shall not alter this
agreement of the parties.
(b)    Bankruptcy. Except for exercising Tenant’s rights and prerogatives under
Section 365(h) of the Bankruptcy Code (as defined below) or other applicable
law, Tenant covenants and agrees that it will remain obligated under this Lease
in accordance with its terms, and that Tenant will not take any action to
terminate, rescind, or avoid this Lease, notwithstanding the bankruptcy,
insolvency, reorganization, composition, readjustment, liquidation, dissolution,
winding-up or other proceeding affecting Landlord or any assignee of Landlord in
any such proceeding and notwithstanding any action with respect to this Lease
which may be taken by any trustee or receiver of Landlord or any such assignee
in any such proceeding or by any court in any such proceeding.
(1)    In the event that Tenant shall file a petition, or an order for relief is
entered against Tenant, under Chapter 7, 9, 11 or 13 of the Bankruptcy Code 11
U.S.C. § 101 et seq. (the “Bankruptcy Code”), and Tenant or the trustee of
Tenant shall elect to assume this Lease whether or not for the purpose of
assigning the same, and subject to the applicable provisions of Section 365 of
the Bankruptcy Code, such assumption and assignment may only be made if all of
the terms and conditions of subsections (2) and (3) hereof are satisfied.
(2)    No election to assume this Lease shall be effective unless in writing and
addressed to Landlord and unless all of the following conditions have been
satisfied.
(A)    The trustee or the debtor-in-possession has cured or has provided
Landlord “adequate assurance” (as defined hereunder) that:
(i)    within ten (10) days from the date of such assumption, the trustee (or
debtor-in-possession) will cure all monetary defaults under this Lease; and
(ii)    within thirty (30) days from the date of such assumption, the trustee
(or debtor-in possession) will cure all non-monetary defaults under this Lease
(to the extent curable within said thirty (30) day period).
(B)    The trustee or the debtor-in-possession has compensated, or has provided
to Landlord adequate assurance that within ten (10) days from the date of
assumption

23
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



Landlord will be compensated, for any actual pecuniary loss incurred by Landlord
arising from the default of Tenant, the trustee, or the debtor-in possession, as
recited in Landlord’s written statement of pecuniary loss sent to the trustee or
debtor-in-possession.
(C)    The trustee or the debtor-in-possession has provided Landlord with
“adequate assurance” of the future performance of each of Tenant’s obligations
under the Lease with respect to the Facilities; provided, however, that:
(i)    the trustee or debtor-in-possession shall also deposit with Landlord, as
security for the timely payment of Rent, an amount equal to three (3) months of
the then current Base Rent; and
(ii)    the obligations imposed upon the trustee or debtor-in-possession shall
continue with respect to Tenant after the completion of bankruptcy Proceedings.
(D)    Landlord has determined that the assumption of the Lease will not:
(i)    breach any provision in any agreement by which Landlord is bound relating
to the Property or Landlord has obtained any consents or waivers required to
ensure that no such breach occurs; or
(ii)    disrupt, in Landlord’s reasonable judgment, the reputation and
profitability of the Property.
(3)    For purposes of this subsection 4.4(b)(3), “adequate assurance” shall
mean:
(i)    Landlord shall determine that the trustee or the debtor-in-possession has
and will continue to have sufficient unencumbered assets (other than by liens in
favor of Landlord) after the payment of all secured obligations and
administrative expenses to assure Landlord that the trustee or debtor-in
possession will have sufficient funds to fulfill the obligations of Tenant under
this Lease; and
(ii)    an order shall have been entered segregating sufficient cash payable to
Landlord and/or there shall have been granted a valid and perfected first lien
and

24
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



security interest in property of Tenant, trustee or debtor-in-possession,
acceptable as to value and kind to Landlord, to secure to Landlord the
obligation of the Trustee or debtor-in-possession to cure the monetary and/or
non-monetary defaults under this Lease within the time periods set forth above.
(4)    If the trustee or debtor-in-possession has assumed the Lease pursuant to
the terms and provisions of subsections (1) and (2) herein, for the purpose of
assigning (or election to assign) Tenant’s interest under this Lease or the
estate created thereby, to any other person, such interest or estate may be so
assigned only if Landlord shall acknowledge in writing that the intended
assignee has provided “adequate assurance” (which for purposes of this Section
4.4(b)(4) shall have the meaning set forth in this Section 4.4(b)(4)) of future
performance of all of the terms, covenants and conditions of this Lease to be
performed by Tenant. For purposes of this subsection 4.4(b)(4), adequate
assurance of future performance shall mean that Landlord shall have ascertained
that each of the following conditions has been satisfied:
(A)    The assignee has submitted a current financial statement audited by
independent certified public accountants of recognized standing in the state of
Washington or any State selected by Tenant and reasonably acceptable to Landlord
which shows a NTA Net Worth and working capital in amounts determined to be
sufficient by Landlord to assure the future performance by such assignee of
Tenant’s obligations under this Lease;
(B)    Landlord has obtained all consents or waivers from any third parties
required under any lease, mortgage, financing arrangement or other agreement by
which Landlord is bound to enable Landlord to permit such assignment;
(C)    The assignee has deposited six months of Base Rent as an adequate
security deposit with Landlord; and
(D)    The assignee has demonstrated to the reasonable satisfaction of Landlord
that its intended use of the Property is consistent with the terms of this Lease
and will not diminish the reputation of any Facility.

25
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(E)    assignee has all necessary permits and licenses required to operate the
Facilities in accordance with past practice.
(5)    When, pursuant to the Bankruptcy Code, the trustee or
debtor-in-possession shall be obligated to pay reasonable use and occupancy
charges for the use of the Property or any portion thereof, such charges shall
not be less than the then current Base Rent and any Additional Charges which may
become due and other monetary obligations of Tenant.
(6)    Neither Tenant’s interest in the Lease, nor any lesser interest of Tenant
herein, nor any estate of Tenant hereby created, shall pass to any trustee,
receiver, assignee for the benefit of creditors, or any other Person, or
otherwise by operation of law under the laws of any state having jurisdiction of
the person or property of Tenant unless Landlord shall consent to such transfer
in writing. No acceptance by Landlord of Rent or any other payments from any
such trustee, receiver, assignee, person or other entity shall be deemed to have
waived, nor shall it waive the need to obtain Landlord’s consent or Landlord’s
right to terminate this Lease for any transfer of Tenant’s interest under this
Lease without such consent.
(7)    Any Person to which this Lease is assigned pursuant to the provisions of
the Bankruptcy Code shall be deemed without further act or deed to have assumed
all of the obligations arising under this Lease relating to the Facilities on or
after the date of such assignment. Any such assignee shall, upon demand, execute
and deliver to Landlord an instrument confirming such assumption.
ARTICLE 5    

IMPOSITIONS
5.1    Payment of Impositions. Subject to Tenant’s rights of contest pursuant to
the provisions of Article 13, Tenant shall pay, or cause to be paid, all
Impositions due or becoming due from and after the Commencement Date as and when
such Impositions become due and payable and directly to the parties to whom such
Impositions are payable prior to the date on which any fine, penalty, interest
or cost may be added for non-payment; provided, however, Tenant shall not be in
breach of its obligations under this Section 5.1 in the event of a breach by
Landlord of its obligations under Section 5.2. Upon request by Landlord, Tenant
shall furnish to Landlord prior to the date on which any such fine, penalty,
interest or cost may be added for non-payment, copies of receipts or other
reasonably satisfactory evidence of such payments. Such payments shall be made

26
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



directly to the authorities levying or to the other persons entitled to such
Impositions, if possible. Subject to Tenant’s rights of contest pursuant to the
provisions of Article 13, Tenant’s obligation to pay Impositions shall be deemed
absolutely fixed upon the date such Impositions become due to the authority or
person entitled thereto. If any such Imposition may, at the option of the payor,
lawfully be paid in installments (whether or not interest shall accrue on the
unpaid balance of such Imposition), Tenant may pay the same (and shall pay any
accrued interest on the unpaid balance of such Imposition) in installments, and
in such event shall pay such installments (subject to Tenant’s right of contest
pursuant to the provisions of Article 13) as the same become due and before any
fine, penalty, premium, further interest or cost is added thereto. Impositions
for which escrowed funds are held by Landlord or its lender under Section 5.4
hereof shall be paid as provided in Section 5.4 and the timely payment by Tenant
of any amount to be paid to Landlord or a Facility Mortgagee, if applicable,
under Section 5.4 shall be deemed to satisfy Tenant’s obligation to pay the
Imposition for which funds are escrowed. Landlord shall, at its expense and to
the extent required or permitted by applicable laws and regulations, prepare and
file all returns with respect to Landlord’s net income, gross receipts, sales,
use, single business, transaction privilege, rent, ad valorem and franchise
taxes, and with respect to taxes on Landlord’s capital stock. Tenant shall, at
its expense, and to the extent required or permitted by applicable laws and
regulations, prepare and file all other tax returns and reports with respect to
any Imposition as may be required by governmental agencies, authorities or other
persons entitled to the receipt of the Impositions. If any refund shall be due
from any taxing authority or other persons entitled to the receipt of the
Impositions with respect to any Imposition paid by Tenant, the same shall be
paid over to and retained by Tenant unless an Event of Default shall have
occurred hereunder and be continuing, in which case such refund shall be paid
over to and retained by Landlord to either be (i) applied by Landlord to the
cost of curing such Event of Default with the balance, if any, thereafter
remitted by Landlord to Tenant, or (ii) retained by Landlord and applied as
provided in Article 17 if the Event of Default cannot be cured. Landlord and
Tenant shall, each upon a request by the other, provide such information as is
maintained by the party to whom the request is made with respect to the Property
as may be reasonably necessary to prepare any required returns or reports. If
any governmental agency or authority classifies any property covered by this
Lease as personal property, Tenant shall file all personal property tax returns
in such jurisdictions where it may legally so file. Landlord, to the extent it
possesses the same, and Tenant, to the extent it possesses the same, will
provide to the other party, promptly upon request, cost and depreciation records
reasonably necessary for filing returns for any property so classified as
personal property. If Landlord is legally required to file any personal property
tax returns, Landlord shall provide Tenant with copies of any assessment notices
with respect thereto in sufficient time for Tenant to file a protest with
respect thereto if it so elects pursuant to Article 13.
5.2    Notice of Impositions. Unless Tenant otherwise has knowledge of any such
Imposition, Landlord shall be required to give prompt Notice to Tenant of all
Impositions payable by Tenant hereunder of which Landlord at any time has
knowledge. Notwithstanding the foregoing,

27
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



however, Landlord’s failure to give any such Notice shall in no way diminish
Tenant’s obligations hereunder to pay such Impositions, but Landlord shall be
responsible for any fine, penalty or interest resulting from its failure to give
such Notice and any default by Tenant hereunder shall be obviated for a
reasonable time after Tenant receives Notice of any Imposition which it is
obligated to pay.
5.3    Adjustment of Impositions. Impositions imposed with respect to the tax
period during which the Term expires or terminates shall be adjusted and
prorated between Landlord and Tenant, whether or not such Imposition is imposed
before or after such expiration or termination, so that Tenant is only obligated
to pay that portion of such Imposition(s) pertaining to the tax period within
the Term. The obligation of Tenant to pay its prorated share of Impositions
shall survive expiration or earlier termination of this Lease. Likewise any
refund of any Imposition paid with respect to any tax period within the Term
which refund is received by Landlord during or after the expiration or
termination of this Lease shall be prorated and shared with Tenant. This Section
5.3 shall survive the expiration or termination of this Lease.
5.4    Escrow for Property Taxes. Upon the written demand of Landlord, if
required by a Facility Mortgagee or from and after a breach by Tenant of its
obligations with respect to the payment of property taxes, which breach is not
cured within ten (10) days after receipt of written notice from Landlord, Tenant
shall make monthly payments to Landlord or a Facility Mortgagee, if so directed
by Landlord, in escrow on the same day Base Rent is due, or such later date as
directed by a Facility Mortgagee, in the amount of one twelfth of the annual ad
valorem tax or such other amounts as required by a Facility Mortgagee, plus a
one-time additional deposit of the amount accrued in the applicable tax year
prior to the first such payment. The monthly tax escrow payment shall be
adjusted from time to time to reflect changes in the tax rate or changes in the
assessed value of the Land, Facility or personal property. The deposits shall
not bear interest, shall not be required to be held by Landlord in trust or as
an agent of Tenant and may be commingled with other assets of Landlord;
provided, however, if at any time the landlord under this Lease is not an
Approved Landlord, the foregoing deposits shall be segregated in a separate
interest bearing account, and such deposit shall be held by the applicable
landlord in trust for the benefit of Tenant. To the extent that sufficient funds
exists in the tax escrow account, Landlord or the Facility Mortgagee shall
release funds from the tax escrow account to pay to the tax authorities the
installments of tax due on the Property or any part thereof. If there are not
sufficient funds in the tax escrow account to meet an installment when due, upon
receipt of a written request from Landlord or the Facility Mortgagee setting
forth in reasonable detail the shortfall amount, the Tenant shall pay to
Landlord or the Facility Mortgagee the shortfall in order for the full payment
then due to be paid. In the event that Tenant pays any tax payment to the taxing
authority for which funds are held in the tax escrow account without having made
a prior request to Landlord or the Facility Mortgagee to release such escrowed
funds for the purposes of making such payment, Landlord shall reimburse Tenant
for such payment upon Landlord’s receipt of proof of full payment to the tax
authority. In the event that Tenant pays any tax payment to the taxing authority
for which funds are held in the tax escrow account after

28
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



Landlord or the Facility Mortgagee has wrongfully failed to release such funds
after receipt of a request from Tenant for the release thereof, then the amount
of the tax payment made by Tenant shall reduce, and be deemed to be offset
against, the Rent and any other amounts thereafter payable by to Landlord.
5.5    Utility Charges. Tenant shall pay or cause to be paid all charges
(including any connection charges and deposits) for all utilities, including,
but not limited to, electricity, power, gas, oil and water, used at or for the
Property during the Term.
5.6    Insurance Premiums. Upon the written demand of Landlord, if required by a
Facility Mortgagee or from and after a breach by Tenant of its obligations with
respect to the maintenance of the insurance required by the terms of this Lease,
which breach is not cured within ten (10) days after receipt of written notice
from Landlord, Tenant shall make, or cause to be made, monthly payments in
escrow to Landlord or, if directed by Landlord, to the Facility Mortgagee, on
the same day Base Rent is due in an amount equal to one-twelfth of the annual
insurance premiums, plus a one-time additional deposit of the amount accrued in
the applicable insurance year prior to the first such payment.
ARTICLE 6    

TERMINATION OR ABATEMENT OF LEASE
6.1    No Termination or Abatement. Tenant, to the fullest extent permitted by
law and unless specifically provided herein, shall remain bound by this Lease in
accordance with its terms in all events. Except as expressly permitted herein,
Tenant shall not take any action without the prior written consent of Landlord
to modify, surrender or terminate this Lease. The obligations of Landlord and
Tenant hereunder shall be separate and independent covenants and agreements, and
Rent and all other sums shall continue to be payable by Tenant hereunder in any
event unless (i) the obligation of Tenant to pay the same abates or terminates
pursuant to the express provisions of this Lease (other than by reason of an
Event of Default by Tenant) or (ii) Rent and such other sums abates or is
reduced as provided in Section 5.4 or Section 6.2. Without limiting the
generality of the immediately preceding sentence Tenant shall not seek or be
entitled to any abatement or reduction (other than as provided in Section 5.4,
Section 6.2 or as otherwise specifically provided by this Lease), deduction,
deferment or reduction of Rent, or set-off against Rent, nor shall the
respective obligations of Landlord and Tenant be otherwise affected by reason of
(a) any damage to, or destruction of, all or any portion of the Property from
whatever cause or any Taking of all or any portion of the Property; (b) the
lawful or unlawful prohibition of, or restriction upon, Tenant’s use of all or
any portion of the Property or the interference with such use or with Tenant’s
quiet enjoyment of the Property by any Person (other than Landlord); (c) the
eviction of Tenant from the Property or any portion thereof by any person whose
rights or interest arise other than by, through

29
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



or under Landlord, whether by paramount title or otherwise; (d) any claim which
Tenant has or may have against Landlord by reason of any default or breach of
any warranty by Landlord under this Lease or any other agreement between
Landlord and Tenant or to which Landlord and Tenant are parties; (e) any
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding up or other proceeding affecting Landlord or any assignee
or transferee of Landlord; or (f) any other cause, whether similar or dissimilar
to any of the foregoing. Tenant hereby specifically waives all rights, arising
from any occurrence whatsoever, which (i) may now or hereafter be conferred upon
it by law or otherwise to modify, surrender or terminate this Lease or quit or
surrender all or any portion of the Property or (ii) entitle Tenant to any
abatement, reduction, suspension or deferment of Rent or other sums payable by
Tenant hereunder, in the case of either (i) or (ii) immediately above, except to
the extent expressly provided in Section 5.4, Section 6.2 or as otherwise
specifically provided by this Lease.
6.2    Rent Reduction. In the event of any damage or destruction or Condemnation
of any Facility as contemplated in Article 15 and Article 16, respectively, the
Base Rent shall be reduced to the extent provided in Section 15.2, Section 15.3
or Section 16.3, as applicable. In no event shall the Rent hereunder abate in
any manner whatsoever prior to the termination of this Lease in accordance with
its terms, except as otherwise specifically provided by this Lease.
ARTICLE 7    

FF&E AND OTHER CAPITAL IMPROVEMENTS
7.1    Minimum Capital Expenditures.
(c)    Minimum Portfolio Capital Expenditures. During the period commencing on
January 1, 2014 and ending as of the most recent December 31st that has occurred
during the Term (the “Elapsed Period”), Tenant shall incur, or cause Subtenant
to incur, Capital Expenditures in an amount such that, as of the end of such
Elapsed Period, an amount equal to the Cumulative Minimum Portfolio Capex Target
Amount shall have been incurred during the Elapsed Period. Any Capital
Expenditures incurred in satisfaction of the requirements of Section 7.1(b)
shall be recognized in determining whether the requirements of the foregoing
Section 7.1(a) have been satisfied.
(d)    Minimum Facility Capital Expenditures. During each two (2) calendar year
period (a “Rolling Two Year Period”) occurring during the Term commencing with
the two (2) year period ending on December 31, 2015, Tenant shall incur, or
cause Subtenant to incur, Capital Expenditures with respect to each Facility, in
an amount such that, as of the end of each Rolling Two Year Period, Tenant and
Subtenant shall have incurred, in the aggregate, an amount at each

30
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



Facility equal to $1,000 per unit at each such Facility during such Rolling Two
Year Period (such amount, for each Facility, the “Minimum Facility Capex
Amount”).
(e)    Pro ration. If this Lease expires or terminates on a day other than the
last day of a calendar year, the amount of Capital Expenditures Tenant or
Subtenant shall be required to have incurred under the foregoing Section 7.1(a)
and (b) for the period immediately prior to the Lease expiration or termination,
shall be pro rated based on the number of days in the calendar year that have
elapsed prior to such expiration or termination.
7.2    Capex Shortfall Deposit. In the event the report required to be furnished
to Landlord under Section 22.2(d) shows that Tenant failed during the applicable
period to make Capital Expenditures in accordance with Section 7.1(a) or (b),
then Tenant shall deliver to Landlord for deposit into the Cap Ex Account the
Target Expenditure Shortfall Deposit, subject to Tenant’s right to have the same
returned pursuant to Section 7.3 hereof. Amounts in the Cap Ex Account shall not
bear interest, shall not be required to be held by Landlord in trust or as an
agent of Tenant and may be commingled with other assets of Landlord; provided,
however, if at any time the landlord under this Lease is not an Approved
Landlord, the foregoing deposits shall be segregated in a separate interest
bearing account, and such deposit shall be held by the applicable landlord in
trust for the benefit of Tenant.
7.3    Return of Target Expenditure Shortfall Deposits. Provided that no uncured
monetary Event of Default exists and Tenant is in compliance with Article 7,
Tenant shall have the right during the Term to have any Excess Capex Deposit
returned immediately following delivery of a report under Section 22.2(d) that
confirms compliance with the provisions hereof.
Upon expiration or termination of the Lease or termination of Tenant’s right to
possession of the Facilities, any Targeted Expenditure Shortfall Deposits
remaining in the Cap Ex Account shall automatically and immediately become the
property of Landlord.
7.4    Capital Additions; Alterations. During each calendar year, Tenant either
directly or through the Subtenant, may not make any Capital Additions with
respect to any single Facility that, inclusive of all related materials and
work, cost, individually or in the aggregate with other Capital Additions at
such Facility during such calendar year, greater than $500,000, without the
prior written consent of Landlord (such consent not to be unreasonably withheld,
conditioned or delayed) and, if applicable, a Facility Mortgagee.
Notwithstanding anything else to the contrary in this Lease, provided that
Landlord is not a Restricted Landlord, Tenant may not make any Alteration if
such Alteration is prohibited by a Facility Mortgagee. For the avoidance of
doubt, routine landscaping, painting and floor and wallcovering replacements
shall not be deemed Capital Additions within the meaning of this Section 7.4.
All alterations or modifications of a Facility, including all Capital Additions,
shall be made in a good and workmanlike manner, in accordance with all
applicable Legal Requirements and shall comply with the requirements of
insurance policies

31
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



required under this Lease. In connection with the granting of consent under this
Section 7.4, Landlord may require appropriate insurance to be carried by
contractors performing work at a Facility.
7.5    Lender Requirements.
(a)    Upon the written demand of Landlord, if required by a Facility Mortgagee,
Tenant shall make deposits for Capital Expenditures to Landlord or a Facility
Mortgagee, as directed by Landlord (any such amount, the “Requested Capex
Deposit Amount”), in escrow on the same day Base Rent is due, or such later date
as directed by a Facility Mortgagee, in an amount required to satisfy the
requirements of the Facility Mortgagee; provided, however, that Tenant shall
only be required to make deposits up to a maximum of $400 per unit per Facility
per calendar year (the “Tenant Capex Threshold”).
(b)    If the Requested Capex Deposit Amount exceeds Tenant Capex Threshold
(such excess amount, the “Excess Capex Amount”) and Landlord funds such Excess
Capex Amount, then:
(i)    if Landlord uses the Security Deposit to fund the Excess Capex Amount,
which Landlord may do in its discretion, (A) Tenant shall have no obligation to
replenish the Security Deposit on account of any such deposits made by Landlord,
(B) Tenant shall elect at the conclusion of each Elapsed Period, by delivering
notice to Landlord, to treat any Excess Capex Amount actually spent on a
Facility as Capital Expenditures for the purpose of Article 7 and (C) Landlord
shall, subject to the terms of this Lease, be obligated to return to Tenant (I)
the full amount of the Security Deposit paid to Tenant pursuant to this Lease
less (II) any Excess Capex Amounts which have been treated as Capital
Expenditures under (B) above; and
(ii)    if Landlord funds the Excess Capex Amount out of funds other than the
Security Deposit, which Landlord may do in its discretion, any such Excess Capex
Amount spent on the Facilities shall not be considered Capital Expenditures
except to the extent Tenant, in its discretion, reimburses Landlord for the
funding of such amounts.
7.6    Initial Improvements. On the date hereof, Tenant shall have funded into
the Initial Improvements Account an amount with respect to each Facility that is
specified in Exhibit M attached hereto (the “Initial Improvement Funds”).
Landlord shall promptly make the Initial Improvement Funds available to Tenant
in accordance with the plan agreed between Landlord and Tenant with respect to
improvements at the Facilities, and Tenant agrees to carry out such improvements
in accordance with the terms and timeline specified in such plan. The
expenditure

32
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



of Initial Improvement Funds shall not count towards amounts required to be
spent by Tenant pursuant to Section 7.1.
7.7    Survival. This Article 7 shall survive the termination of this Lease.
ARTICLE 8    

OWNERSHIP AND USE OF PROPERTY
8.1    Ownership of the Property. The Property is, and throughout the Term shall
continue to be, the property of Landlord. Tenant has only the right to the
exclusive possession and use of the Property, upon the terms and subject to the
conditions set forth in this Lease. At the expiration or termination of this
Lease, the following provisions shall apply:
(a)    Tenant or Subtenant shall, for no additional consideration, sell,
transfer and convey to Landlord or Landlord’s designee, the Inventory owned by
Tenant as of the termination date and located at the Facilities.
(b)    Tenant or Subtenant shall, for no additional consideration, sell,
transfer and convey to Landlord or Landlord’s designee, Tenant’s Personal
Property (the “Transferred Tenant’s Personal Property”) and, relative to any
Tenant property that is leased by Tenant, Tenant agrees, at its expense, to use
commercially reasonable efforts to acquire title thereto, in order to be able to
convey title thereto to Landlord as provided in this Section 8.1(b) or, if
Tenant is unable to convey title thereto to Landlord, at Landlord’s request, use
commercially reasonable efforts to assign the lease for such property to
Landlord or Landlord’s designee.
(c)    Subject to applicable Legal Requirements, Tenant or Subtenant shall
permit Landlord or Landlord’s designee to make copies of the Records.
(d)    Tenant or Subtenant shall execute a Bill of Sale in favor of Landlord in
the form of Exhibit C with respect to the assets being conveyed to Landlord or
Landlord’s designee pursuant to this Section 8.1.
(e)    Except as otherwise specifically set forth in this Section 8.1, Landlord
shall not succeed to the ownership of Tenant’s Excluded Property at the end of
the term of the Lease.
8.2    Use of the Facilities and Land.
(a)    Tenant will be responsible for acquiring at Tenant’s cost and expense any
and all Licenses necessary for its use and operation of the Property during the
Term, and will keep and maintain in full force and effect such Licenses as are,
from time to time, required for the uses conducted by Tenant on the Property, in
accordance with all Legal Requirements.

33
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(b)    Throughout the entire Term and subject to Tenant’s due contest right as
set forth in Article 13, Tenant shall use the Facilities solely in accordance
with its Permitted Use(s) in material compliance with all applicable Legal
Requirements and all other terms, covenants, provisions and conditions of this
Lease. Tenant may not use the Facilities for any purpose other than the
Permitted Use without the prior written consent of Landlord.
(c)    Tenant shall not commit or suffer to be committed any waste nor shall
Tenant cause or permit any nuisance on the Property.
(d)    Tenant shall neither suffer nor permit all or any portion of the
Property, including any Capital Addition, whether or not financed or paid for by
Landlord, to be used in such a manner as (i) would, or would reasonably be
expected to, materially adversely impair the Landlord’s title to the Property or
to any portion thereof or (ii) would, or would reasonably be expected to, make
possible a claim or claims of adverse use, adverse possession or implied
dedication of all or any portion of the Property to the public.
(e)    Tenant will perform the obligations of Landlord required under the
Permitted Encumbrances.
8.3    Continuous Operations. Tenant shall maintain continuous operations at the
Facilities in accordance with the provisions of this Lease and shall not cease
such operations other than a temporary cessation during any period of repair or
reconstruction required as a result of damage to or destruction or Condemnation
of any of the Property. Tenant shall not voluntarily reduce the number of units
and Tenant shall not close any Facility, without the prior written consent of
Landlord. Notwithstanding the foregoing, Tenant shall have the right, without
the consent of Landlord, to do any of the following: (a) reduce the number of
units at any given Facility by not more than ten percent (10%) of the number of
units at such Facility as of the Commencement Date (which number shall be
reduced to take into account permanent reductions in the number of units from
any partial casualty or condemnation at a Facility), and (b) voluntarily close
and cease operations at any one (1) Facility at any given time (in addition to
any closures resulting from a casualty or condemnation, or any temporary or
partial closures as may be required to enable Tenant to satisfy its maintenance
obligations under this Lease), in which event, the number of units attributable
to such closed Facility shall not count towards the unit closures permitted by
Section 8.3(a) above.
8.4    Hazardous Substances.
(c)    Tenant will keep the Facilities free and clear of all Hazardous
Substances other than those Hazardous Substances which are required for the
operation of the Facilities (which Hazardous Substances shall be handled, used
and disposed of in material compliance with the Legal Requirements and Insurance
Requirements) and Tenant shall pay all

34
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



costs required to properly use, handle and dispose of all Hazardous Substances
introduced by Tenant or its Agents (as defined below) or otherwise first arising
on the Property after the Commencement Date as and when due and Tenant will keep
the Property free and clear of any lien relating to Hazardous Substances first
arising on the Property after the Commencement Date which may be imposed
pursuant to the Legal Requirements and imposed as a result of the presence of
such Hazardous Substance at the Facilities. For the purposes of this Article,
the term “Property” shall also include, in addition to the items specified in
Section 2.1, all air, soil, groundwater, surface water or soils vapor at, on,
about, under or within any portion of the Land. All operations or activities
upon, or any use or occupancy of the Property, or any portion thereof, by
Tenant, or any agent, contractor or employee, or subtenant of Tenant (any of the
foregoing being defined herein as Tenant’s “Agent”) shall at all times during
the Term be in all respects in material compliance with any and all Legal
Requirements relating to Hazardous Substances, including, but not limited to,
the discharge and removal of Hazardous Substances. Tenant will not, nor will
Tenant permit, any agent, contractor or employee of subtenant of Tenant, to
allow the manufacture, storage, voluntary transmission or presence of any
Hazardous Substances over or upon the Property or any portion thereof (except in
material compliance with the Legal Requirements). Landlord shall have the right
at any time to conduct, at its cost, an environmental audit of the Property or
any portion thereof and Tenant shall cooperate in the conduct of such
environmental audit, provided that any such audit shall not disturb or interfere
with the residents at, or the operation of, the Facilities. Tenant shall
promptly notify Landlord in writing of any order, receipt of any notice of
violation or noncompliance with any applicable law, rule, regulation, standard
or order, any threatened or pending action by any regulatory agency or other
governmental authority, or any claims made by any third party, in each case
relating to Hazardous Substances on, emanations of Hazardous Substances on or
from, releases of Hazardous Substances on or from, or threats of releases on or
from any of the Property; and shall promptly furnish the Landlord, following
written request by Landlord, with copies of any correspondence, notices, or
legal pleadings in connection therewith. Landlord shall have the right, but
shall not be obligated, to notify any governmental authority of any state of
facts which may come to its attention with respect to Hazardous Substances on,
released from or emanating from any part of the Property which Landlord
reasonably believes may cause harm to any persons or property.
(d)    [Intentionally omitted]
(e)    In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or other remedial work is required
under any applicable Legal Requirement, any judicial order, or any order of any
governmental entity, or in order to comply with any agreements affecting all or
any portion of the Property because of, or in connection with the release,
discharge or disposal of Hazardous Substances at the Property caused by the
actions or omissions of Tenant (collectively, the “Remedial Work”), Tenant shall
perform or cause to be performed the Remedial Work in compliance with such law,
regulation, order or agreement; provided, that Tenant may withhold such
compliance pursuant to a good faith dispute regarding the

35
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



application, interpretation or validity of the law, regulation, order, or
agreement, subject to the requirements of subsection (d) below; provided,
however, that Landlord shall reasonably cooperate with Tenant to the extent
necessary to deliver such authorization as may be required in order for Tenant
to perform its obligations under this subsection (c). All Remedial Work shall be
performed by one or more contractors, selected by Tenant and approved in advance
in writing by Landlord (such approval not to be unreasonably withheld, delayed
or denied), and under the supervision of a consulting engineer, selected by
Tenant and approved in advance in writing by Landlord in its reasonable
discretion (such approval not to be unreasonably withheld, delayed or denied).
All reasonable costs and expenses of such Remedial Work shall be paid by Tenant,
including, without limitation, the reasonable charges of such contractor(s)
and/or the consulting engineer and reasonable costs incurred by Landlord “in
house”, (such as photocopying charges and travel costs for Landlord’s employees)
in connection with monitoring or review of such Remedial Work. In the event
Tenant shall fail timely to commence, or cause to be commenced, or fail
diligently to prosecute, or cause to be prosecuted, to completion, or fail to
complete, or cause to be completed, such Remedial Work in compliance with Legal
Requirements, Landlord may, but shall not be required, to cause such Remedial
Work to be performed, and all costs and expenses thereof, or incurred in
connection therewith, shall be Costs within the meaning of subsection (b) above.
All such Costs shall be due and payable upon demand therefor by Landlord. If
Tenant fails to perform its obligations hereunder, Landlord shall be subrogated
to any rights Tenant may have under any indemnifications from any present,
future or former owners, tenants or other occupants or users of the Property (or
any portion thereof), relating to the matters covered by this Section 8.4.
(f)    Notwithstanding any provision of this Section 8.4 to the contrary, but
without limiting the provisions of Article 13 or Tenant’s obligations of
protection, defense and indemnification under Section 20.1, Tenant will be
permitted to contest or cause to be contested, subject to compliance with the
requirements of this subsection (d) and Article 13, by appropriate action any
Remedial Work requirement, and Landlord shall not perform such requirement on
its behalf, so long as Tenant has given Landlord Notice that Tenant is
contesting or shall contest or cause to be contested the same, and Tenant
actually contests or causes to be contested the application, interpretation or
validity of the Legal Requirements, order or agreement pertaining to the
Remedial Work by appropriate proceedings conducted in good faith with due
diligence; provided, such contest shall not subject Landlord to civil liability
and does not jeopardize Landlord’s interest in the Property or affect in any way
the payment of any sums to be paid under this Lease. Tenant shall give such
security or assurances as may be reasonably required by Landlord to insure
compliance with the legal requirements pertaining to the Remedial Work (and
payment of all costs, expenses, interest and penalties in connection therewith)
and to prevent any sale, forfeiture or loss by reason of such nonpayment or
noncompliance.
(g)    The obligations of Tenant under this Section 8.4 shall survive expiration
or earlier termination of this Lease.

36
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



ARTICLE 9    

LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS
9.1    Compliance with Legal Requirements, Insurance Requirements and
Instruments. Subject to the rights of Tenant as provided in Article 13 relating
to permitted contests, Tenant, at its sole cost and expense, shall promptly (a)
comply with all applicable Legal Requirements and Insurance Requirements from
time to time with respect to the use, operation, maintenance, repair and
restoration of the Facilities, whether or not compliance therewith shall require
the construction of any additional parking spaces or the structural change in
the Facilities or interfere with the use and enjoyment of the Facilities
(Landlord makes no representation or warranty that any of the Facilities or the
operation thereof currently comply with Legal Requirements), and (b) procure,
maintain and comply with all appropriate Licenses necessary for the use then
conducted on the Facilities by Tenant, which use must be a Permitted Use, and
for the proper erection, installation, operation and maintenance of the
Facilities or any part thereof, including, without limitation, any Capital
Additions.
9.2    [Intentionally omitted].
9.3    Landlord’s Cooperation. Landlord shall cooperate, as reasonably necessary
or required, with Tenant in applying for and maintaining all appropriate
Licenses necessary to operate the Facilities for the Permitted Use(s) in
accordance with the provisions of this Lease and to otherwise comply with
applicable Legal Requirements, provided that such cooperation is in conformance
with all Legal Requirements. Tenant shall promptly advance to Landlord such
amounts as are reasonably necessary to pay for all costs and expenses incident
to such cooperation. Tenant agrees to indemnify, defend, protect, save and hold
Landlord harmless from and against any and all costs, expenses, losses, demands,
claims, obligations and liabilities against or incurred by Landlord in
connection with such cooperation, except in any cases of fraud,
misrepresentation, willful misconduct or intentional non-compliance with Legal
Requirements on the part of Landlord. Such indemnity shall survive the
expiration or termination of this Lease.
ARTICLE 10    

CONDITION OF THE PROPERTY
10.1    Maintenance and Repair.
(a)    Tenant, at its sole cost and expense, shall, subject to the express terms
of this Lease, keep all portions of the Property and the FF&E and all private
roadways, parking surfaces, sidewalks and curbs appurtenant thereto in good
order, condition and repair. Except as may otherwise be expressly provided to
the contrary in this Section 10.1 and in Articles 14, 15, or

37
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



16, Tenant shall with reasonable promptness, at Tenant’s sole cost and expense,
make all necessary and appropriate repairs and replacements thereto of every
kind and nature, whether interior or exterior, structural or nonstructural,
ordinary or extraordinary, patent or latent, foreseen or unforeseen, and
regardless of the cause necessitating repair. Tenant’s duty to maintain the
Property and the FF&E shall include such actions as are needed in the reasonable
judgment of Tenant to be consistent with standards and practices in the industry
to prevent the deterioration of the value and usefulness of the Property for its
then current use. Tenant shall also be obligated at its expense to make all
repairs, modifications and renovations necessary to comply with all licensing,
safety and health and building codes and regulations applicable to the
Facilities for Tenant’s use of the Facilities in accordance with this Lease.
Tenant shall be obligated to repair at Tenant’s sole cost and expense any damage
to any portion of the Land, the improvements thereon and the Facilities caused
by cave ins, collapse of sub surface support, subsidence of the surface of the
land, the extraction of minerals from the Land (whether through the surface of
the Land or by mining) but specifically excluding any damages arising from cave
ins, collapse of sub surface support, subsidence of the surface of the land
and/or the extraction of minerals from the Land (whether through the surface of
the Land or by mining) occurring pursuant to any reserved mineral rights in any
deed running from Seller, as grantor, to Landlord, as grantee, or to Seller or
any predecessor in title). All repairs by Tenant shall be made in a good and
workmanlike manner using materials of good quality and in accordance with all
Legal Requirements.
(b)    Landlord shall not under any circumstances be required to build or
rebuild any Facility, or to make any repairs, replacements, alterations,
restorations or renewals of any nature or description to the Property, whether
interior or exterior, structural or nonstructural, ordinary or extraordinary,
patent or latent, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto, in connection with this Lease, nor shall Landlord under
any circumstances be required to maintain the Property or any portion thereof in
any way or manner whatsoever. Tenant hereby waives, to the fullest extent
permitted by law, the right to make repairs at the expense of Landlord pursuant
to any law or equitable principle in effect at the time of the execution of this
Lease or hereafter enacted. Landlord shall have the right to give, record and
post, at the Facilities and otherwise, as appropriate, notices of
non-responsibility under any construction or mechanic’s lien laws now or
hereafter existing, and any other notices of a similar nature that Landlord may
reasonably elect to give, record or post from time to time during the Term. Use
of casualty insurance proceeds held by Landlord shall be handled as provided in
Article 15.
(c)    Nothing contained in this Lease, and no action or inaction by Landlord,
shall be deemed or construed in any manner as (i) constituting the consent or
request of Landlord, expressed or implied, to any contractor, subcontractor,
laborer, materialman or vendor to or for the performance of any labor or
services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to all or any
portion of the Property or the FF&E or (ii) giving Tenant any right, power or
permission to contract for or permit the

38
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



performance of any labor or services or the furnishing of any materials or other
property in such a manner as would permit the making of any claim against
Landlord or Landlord’s interest in any portion of the Property or the FF&E with
respect thereto, or to make any agreement that may create, or in any way may be
the basis for the assertion of any right, title, interest, lien, claim or other
encumbrance upon the estate of Landlord in all or any portion of the Property or
the FF&E.
(d)    Within thirty (30) days’ after Landlord’s written request at the
expiration of the Term or earlier termination of this Lease, Tenant shall
provide to Landlord a schedule listing the FF&E which exists at the Facilities.
(e)    Tenant shall, upon the expiration or earlier termination of this Lease,
vacate and surrender the Facilities and all FF&E to Landlord in the condition in
which the Facilities was originally received from Landlord, except as repaired,
rebuilt, restored, altered or added to as permitted or required by the
provisions of this Lease, and except for casualty, condemnation or ordinary wear
and tear (but subject to the obligation of Tenant under this Section to maintain
the Property in good order, condition and repair during the entire Term of this
Lease) and subject to the provisions of this Lease with respect to casualties,
insurance proceeds and condemnation and containing such Inventory to operate the
Facilities in the ordinary course of business for a period of no less than seven
(7) days after the expiration or earlier termination of this Lease.
(f)    The maintenance and repair obligations of Tenant under this Section 10.1
shall survive the expiration or earlier termination of this Lease as regards any
condition requiring repair which existed as of the date of such expiration or
termination notwithstanding that such condition is not discovered by Landlord
until after the date of such expiration or termination.
ARTICLE 11    

SECURITY FOR PERFORMANCE OF OBLIGATIONS
11.1    Security Agreement. Tenant and each Subtenant shall execute in favor of
Landlord a security agreement in a form reasonably agreed between Landlord and
Tenant (each such agreement, a “Security Agreement”), granting to Landlord a
first priority security interest in all Tenant’s Personal Property, deposit
accounts, Accounts (to the extent permitted by law), general intangibles,
contract rights (to the extent permitted by law) and healthcare insurance
receivables (to the extent applicable and permitted by law) arising from the
operations of the Facilities and other interests of Tenant which security
interest shall secure the payment of all Rent and the performance of all other
obligations of Tenant under this Lease. Tenant shall cooperate in filing all
financing statements needed to perfect such security interest.
11.2    Additional Collateral Documents. As further security for the performance
by Tenant of its obligations under this Lease, (a) Tenant shall cause the
Manager and each Subtenant

39
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



to execute and deliver a Subordination Non-Disturbance and Attornment Agreement,
(b) Tenant shall cause Holiday AL Mezzanine I, LLC to execute and deliver a
pledge of 100% of the equity in Tenant in a form reasonably agreed between
Landlord and Tenant (the “Tenant Pledge Agreement”), (c) Tenant shall cause the
Guarantor to execute and deliver the Guaranty, (d) Tenant and each Subtenant
shall execute a Security Agreement and (e) Tenant shall fulfill, and shall cause
Guarantor and Subtenant to fulfill, its and their obligations under each such
document (the “Collateral Documents”). Notwithstanding the foregoing, at such
time as any landlord under this Lease or an Affiliate thereof is a Restricted
Landlord, the pledge of equity in Tenant granted pursuant to the Tenant Pledge
Agreement shall be deemed to be automatically released and Landlord or its
successor or assign, as applicable, shall execute such documents as are
reasonably necessary and appropriate to effectuate the same.
11.3    Compliance with Financial Ratios. Tenant will, or will cause the
Subtenant to, operate the Facilities during the term of this Lease in order to
meet the following minimum financial standard:
(a)    From and after the quarter ending December 31, 2014 and for each
subsequent quarter through the quarter ending December 31, 2018, the Facilities
shall have a Lease Coverage Ratio of not less than 1.00 to 1.00.
(b)    From and after the quarter ending March 31, 2019 and for each subsequent
quarter through the quarter ending December 31, 2023, the Facilities shall have
a Lease Coverage Ratio of not less than 1.05 to 1.00.
(c)    From and after the quarter ending March 31, 2024 and for each subsequent
quarter through the quarter ending December 31, 2028, the Facilities shall have
a Lease Coverage Ratio of not less than 1.10 to 1.00.
(d)    From the quarter ending March 31, 2029 and for each quarter thereafter,
the Facility shall have a Lease Coverage Ratio of 1.15 to 1.00.
Compliance with the Lease Coverage Ratio shall be measured quarterly commencing
with the quarter ending December 31, 2014 and shall be based upon a trailing
twelve (12) month period of operation then ending. Notwithstanding the
foregoing, Tenant shall not be deemed in violation of the terms of this Section
11.3 if the Lease Coverage Ratio as at the end of any quarter on a trailing
twelve month basis is less than the amounts set forth above and Tenant provides
to Landlord, within thirty (30) days after the end of such quarter, the
Shortfall Deposit. During the Term, Landlord shall promptly release the
Shortfall Deposit back to Tenant upon receipt of an Officer’s Certificate which
reflects compliance with the covenant set forth above for two consecutive
quarters. Tenant shall provide Landlord evidence of compliance with this Section
11.3 and such backup documentation as required by Landlord within forty-five
(45) days of the end of each calendar

40
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



quarter of each Fiscal Year of Tenant (commencing for the last quarter of
calendar year 2014). Upon the expiration or earlier termination of the Term,
Landlord shall be authorized to apply any Shortfall Deposit then being held by
Landlord to satisfy any monetary obligation which may then be outstanding under
the Lease beyond any applicable notice and cure period, with the balance, if
any, remitted by Landlord to Tenant. The Shortfall Deposit shall not bear
interest, shall not be required to be held by Landlord in trust or as an agent
of Tenant and may be commingled with other assets of Landlord; provided,
however, if at any time the landlord under this Lease is not an Approved
Landlord, the Shortfall Deposit shall be segregated in a separate interest
bearing account, and such deposit shall be held by the applicable landlord in
trust for the benefit of Tenant.
11.4    [Intentionally omitted.].
11.5    Subordination of Payments to Affiliates. After the occurrence and during
the continuance of an Event of Default, Tenant shall not make and shall cause
Subtenant not to make any payments or distributions (including, without
limitation, salary, bonuses, fees, principal, interest, dividends, liquidating
distributions, management fees, cash flow distributions or lease payments) to
any shareholder, member or partner of Tenant or Subtenant (as applicable) or any
Affiliate except (1) payments or distributions on account of obligations owed to
third parties which are not Affiliates of Tenant or Subtenant for goods or
services provided to any Facility in a manner consistent with past practice
(taking into account changed operational requirements at each Facility), (2)
payments of salaries, wages, benefits and bonuses of employees located at and
providing services to any Facility at customary rates consistent with past
practice, and (3) payments of (A) salaries, wages, benefits and bonuses of
employees that are not located at any Facility but which employees provide
accounting and/or other administrative services to any Facility at customary
rates consistent with past practice and (B) any other costs and expenses charged
by Affiliates of Guarantor or Tenant with respect to the use or operation of the
Facilities, provided the aggregate amount of payments pursuant to this Section
11.5 shall not exceed 2% of the aggregate annual rental revenue at all
Facilities.
ARTICLE 12    

LIENS
12.1    No Liens on Property. Subject to the provisions of Article 13 relating
to permitted contests, Tenant shall not create or allow to remain and shall
promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon any portion of the Property caused by Tenant
or its Agents or on Tenant’s Accounts or any attachment, levy, claim or
encumbrance in respect of Rent, not including, however, (a) this Lease, (b)
Permitted Encumbrances, if any, (c) liens for those taxes of Landlord which
Tenant is not then currently required to pay hereunder, (d) subleases and liens,
if any, permitted by Article 21, (e) liens for

41
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



Impositions or for sums resulting from noncompliance with Legal Requirements so
long as the same are not yet payable or are payable without the addition of any
fine or penalty or are in the process of being contested as permitted by Article
13, (f) liens in favor of Landlord, (g) liens of mechanics, laborers,
materialmen, suppliers or vendors for sums either disputed or not yet due,
provided that, notwithstanding the provisions of Article 13, at Landlord’s
request, Tenant shall remove any such lien from record title to any interest in
the Property (including, without limitation, Tenant’s interest under this
Lease), at Tenant’s sole cost and expense, by depositing with the appropriate
public authority a sum of money, or filing in such forum a bond executed as
surety by a surety insurer licensed to do business in the State, in the amount
and in the manner required by applicable law of the State and otherwise in a
manner sufficient to effectively remove such lien from record title to the
Property; provided, further (i) the payment of such sums shall not be postponed
for more than seven days after the completion of the action giving rise to such
lien (but in no event in excess of any period of redemption) and such reserve or
other appropriate provisions as shall be required by law or generally accepted
accounting principles shall have been made therefor and/or (ii) any such liens
are in the process of being contested as permitted by Article 13, (h) any
Encumbrances which are the responsibility of Landlord pursuant to the provisions
of Article 23 or which arise from the acts or omissions of Landlord and/or its
officers, agents or employees and (i) leases or financing agreements with third
party vendors/lessors with respect to personal property located at, and used in
connection with the operation of the Facilities, including, but not limited to,
telephone systems, kitchen equipment and laundry equipment, provided that the
aggregate payments due thereunder shall be on market terms, consistent with the
terms obtained by comparable operators. Notwithstanding the foregoing, in no
event shall Tenant or any Subtenant be permitted to lease any personal property
for use at a Facility if the aggregate annual rental payment for all personal
property at such Facility exceeds $50,000 (adjusted each year by the increase in
CPI).
12.2    No Liens on Landlord’s Interest. In no event shall the interest of
Landlord in the Property be subject to liens for improvements made by Tenant,
whether under Article 10 or this Article 12. Tenant shall notify any and all
contractors making any improvements, repairs or additions to any portion of the
Property that any lien to which such contractor may be entitled pursuant to the
laws of the State shall not extend to the interest of Landlord in the Property.
ARTICLE 13    

CONTESTS
Tenant, on its own or on Landlord’s behalf (or in Landlord’s name), but at
Tenant’s sole cost and expense, may contest, by appropriate legal proceedings
conducted in good faith and with due diligence, the amount, validity or
application, in whole or in part, of any Imposition, Legal Requirement,
Insurance Requirement, lien, attachment, levy, encumbrance, charge or claim not
otherwise permitted by Article 12, provided that (a) in the case of an unpaid
Imposition, lien,

42
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



attachment, levy, encumbrance, charge or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord or Tenant and from the portion of the Property subject to such contest,
(b) neither such Property nor any Rent therefrom nor any part thereof nor
interest therein would be subject to any risk of being sold, forfeited,
attached, foreclosed, or lost as a result of such non-payment or non-compliance,
(c) in the case of a Legal Requirement, Landlord would not be in any danger of
civil or criminal liability for failure to comply therewith pending the outcome
of such proceedings, (d) [Intentionally omitted], (e) in the case of a Legal
Requirement or an Imposition, lien, encumbrance or charge, Tenant shall give
such security as may be demanded by Landlord to insure ultimate payment of the
same and to prevent any sale or forfeiture of the affected portion of the
Property or the Rent by reason of such non-payment or non-compliance, including,
without limitation, a guaranty in form and substance acceptable to Landlord and
executed by a guarantor reasonably acceptable to Landlord (provided Tenant shall
only be required to comply with this subsection (e) if the aggregate amount then
due and payable with respect to all Legal Requirements, Impositions, liens,
encumbrances or charges, directly affecting the Facilities, exceeds
$15,000,000), (f) in the case of an Insurance Requirement, the coverage required
by Article 14 shall be maintained, and (g) if such contest be finally resolved
against Landlord or Tenant, Tenant shall, as Additional Charges due hereunder,
promptly pay the amount required to be paid, together with all interest and
penalties accrued thereon, or comply with the applicable Legal Requirement or
Insurance Requirement. Notwithstanding any express or implied provision of this
Article to the contrary, the provisions of this Article shall not be construed
to permit Tenant to contest the payment of Base Rent (except as to contests
concerning the method of computation) or any other sums payable by Tenant to
Landlord hereunder. Landlord, at Tenant’s expense, shall execute and deliver to
Tenant such authorizations and other documents as may reasonably be required in
any such contest and, if reasonably requested by Tenant or if Landlord so
desires, Landlord shall join as a party therein. Tenant shall indemnify, defend
and save Landlord harmless against any liability, cost or expense of any kind
that may be imposed upon Landlord in connection with any such contest and any
loss resulting therefrom.
ARTICLE 14    

INSURANCE
14.1    General Insurance Requirements. During the Term, Tenant shall at all
times keep the Facilities, and all property located in or on the Facilities,
including all Capital Additions, the FF&E and the Personal Property, insured
with the kinds and amounts of insurance described below. Each element of the
insurance described in this Article shall be maintained with respect to the
Facilities and the Personal Property and operations thereon. This insurance
shall be written by companies authorized to do insurance business in the State
in which the Facilities are located. All liability type policies (except
professional liability and workers compensation) must name Landlord

43
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



as an “additional insured” through an endorsement on the policy. All property,
loss of rental and business interruption type policies shall name, through a
policy endorsement, Landlord as “loss payee” to the extent of Landlord’s
insurable interest therein with respect to the property required to be insured
by Tenant. Losses shall be payable to Landlord and/or Tenant as provided in
Article 15. In addition, the policies, as appropriate, shall name as an
“additional insured” or “loss payee” the holder of any mortgage, deed of trust
or other security agreement (“Facility Mortgagee”) securing any indebtedness or
any other Encumbrance placed on the Facilities in accordance with the provisions
of Article 23 (“Facility Mortgage”) by way of a standard form of mortgagee’s
loss payable endorsement; provided that Landlord delivers the name and address
of any such Facility Mortgagee to Tenant at least five (5) business days prior
to the desired effective date of such endorsement. If required by any applicable
Facility Mortgagee, any loss adjustment in excess of $500,000 shall require the
written consent of the Facility Mortgagee. Notwithstanding anything to the
contrary in this Lease (but subject to the immediately following sentence), if
requested by Landlord, Tenant shall be obligated to comply with insurance
requirements imposed on the Property and set forth in any Encumbrance, provided
such requirements are customary in the industry for properties similar to the
Facilities in the same general areas in which the Facilities are located, are
customarily required by institutional lenders, are commercially reasonable and
consistent with industry standards at the applicable time, and such insurance is
available at commercially reasonable rates. Landlord agrees to use commercially
reasonable efforts and cooperate with Tenant for the purpose of obtaining
waivers from any Facility Mortgagee and otherwise securing any Facility
Mortgagee’s agreement that such coverage is in compliance with a Facility
Mortgagee’s requirements; provided, however, if, despite such efforts, such
waivers are not obtained, then the provisions of the immediately preceding
sentence will apply. Evidence of insurance shall be deposited with Landlord and,
if requested, with the Facility Mortgagee(s). The policies shall insure against
the following risks:
14.1.1    Loss or damage by fire, vandalism and malicious mischief, extended
coverage and other perils commonly known as “all risk or special perils”,
earthquake (including earth movement), sinkhole and windstorm in an amount not
less than the insurable value on a replacement cost basis (as defined below in
Section 14.2) and including a building ordinance or law coverage endorsement;
14.1.2    Loss or damage by mechanical breakdown, electrical injury and
explosion of steam boilers, pressure vessels or similar apparatus, now or
hereafter installed in the Facilities, on a “replacement cost basis”;
14.1.3    Flood (when the improvements comprising the Facilities are located in
whole or in part within a FEMA-designated 100-year flood plain area);
14.1.4    Loss of rental value in an amount not less than twelve (12) months’
Rent payable hereunder or business interruption in an amount not less than
twelve (12) months of income and normal operating expenses including payroll and
Rent payable hereunder with an endorsement extending the period of indemnity by
at least ninety (90) days; and

44
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



14.1.5    Bodily injury or property damage under a policy of commercial general
liability insurance (including broad form property damage and broad form
contractual liability) and medical professional liability, with amounts not less
than $1,000,000 per occurrence and $3,000,000 in the annual aggregate and
including excess liability insurance with no lower policy limits than currently
maintained, unless insurance market conditions make such limits commercially
unreasonable to maintain and the Landlord and Tenant shall agree on limit
amounts which are commercially reasonable and available in the marketplace at a
cost per unit no greater than Tenant is currently paying for such coverage. Any
combination of primary or umbrella/excess insurance may be utilized to provide
the total required general and professional liability insurance limits set forth
in this Section 14.1.5.
14.2    Replacement Cost. The term “replacement cost” shall mean the actual
replacement cost of the insured property from time to time with new materials
and workmanship of like kind and quality and in compliance with current building
codes. If Tenant has made improvements to the Facilities, Landlord may at
Tenant’s expense have the replacement cost re-determined at any time after such
improvements are made, regardless of when the replacement cost was last
determined.
14.3    Additional Insurance. In addition to the insurance described above,
Tenant shall maintain, or shall cause Manager and any replacement thereof to
maintain, the statutory workers’ compensation coverage or comparable coverage,
as required by the Legal Requirements for all Persons employed by Tenant,
Manager and any replacement thereof, in the Facilities, or, in the alternative,
to the extent permitted by Legal Requirements.
14.4    Waiver of Subrogation. All insurance policies covering the Facilities
and Tenant’s Personal Property including contents, fire and casualty insurance,
and including all third party liability and workers compensation insurance to
the extent not prohibited by law shall expressly permit waiver of rights of
subrogation against the other party, its officers, directors, members, agents
and employees. Each party hereby waives any claims it has against the other
party, its officers, directors, members, agents and employees, to the extent
such claim is covered or should be covered by the required insurance, including
amounts under deductibles or self-insured retentions, even if the loss is caused
by the sole negligence of such other party, its officers, directors, and
members, agents or employees.
14.5    Policy Requirements. All of the policies of insurance referred to in
this Article shall be written in form reasonably satisfactory to Landlord and by
insurance companies with a policyholder rating of “A-” and a financial rating of
“7” in the most recent version of Best’s Key Rating Guide. Additionally, except
as otherwise provided in this Lease, all of the insurance referred to in this
Article shall be on an occurrence or claims-made basis. If Tenant obtains and
maintains the general and medical professional liability insurance described in
Section 14.1.5 above on a “claims-made” basis, Tenant shall provide continuous
liability coverage for claims arising during the Term either by obtaining an
endorsement providing for an extended reporting period

45
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



reasonably acceptable to Landlord in the event such policy is canceled or not
renewed for any reason whatsoever, or by obtaining either (a) “tail” insurance
coverage converting the policies to “occurrence” basis policies providing
coverage for a period of at least three (3) years beyond the expiration of the
Term, or (b) retroactive coverage back to the commencement date (which date
shall be at least three (3) years prior to the expiration of the Term) for the
policy in effect prior to the expiration of the Term and maintaining such
coverage for a period of at least three (3) years beyond the expiration of the
Term. All policies of insurance required herein shall be endorsed to be primary
to all insurance available to Landlord, with Landlord’s insurance (if any) being
excess, secondary and non-contributing. Tenant shall pay all of the premiums
therefor, and deliver certificates thereof to Landlord prior to their effective
date (and with respect to any renewal policy, shall deliver evidence of renewal
no more than five (5) days after the expiration of the existing policy), and in
the event of the failure of Tenant either to effect such insurance in the names
herein called for or to pay the premiums therefor, or to deliver certificates
thereof to Landlord, at the times required and if Tenant fails to cure such
default within ten (10) days after receipt of written notice from Landlord,
Landlord shall be entitled, but shall have no obligation, to effect such
insurance and pay the premiums therefor, in which event the cost thereof,
together with interest thereon at the Overdue Rate, shall be repayable to
Landlord upon demand therefor. Each insurer shall agree, by endorsement on the
policy or policies issued by it, or by independent instrument furnished to
Landlord, that it will give to Landlord thirty (30) days’ written notice before
such insurer cancels or does not renew the policy or policies in question. Each
policy shall have a deductible or deductibles, if any, which are no greater than
those normally maintained for similar facilities in the State of similar size,
financial condition, resident mix and number. Each party shall be responsible
for funding deductibles or retentions under its own insurance policies. Tenant
shall be responsible for funding all claims within self-insured retention,
including claims applying to Landlord as an additional insured.
14.6    Blanket Policy. Notwithstanding anything to the contrary contained in
this Article 14, Tenant’s obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Tenant or its Affiliates; provided, however,
that the coverage afforded Landlord will not be reduced or diminished or
otherwise be materially different from that which would exist under a separate
policy meeting all other requirements hereof by reason of the use of the blanket
policy, and provided further that the requirements of this Article 14 are
otherwise satisfied.
14.7    Changed circumstances. Notwithstanding anything to the contrary herein
(a) if any insurance required to be maintained by Tenant under this Article 14
ceases to be available, Tenant shall not be in breach of this Lease provided
Tenant promptly obtains such alternative insurance as is customary in the
industry for properties similar to the Facilities in the same general areas in
which the Facilities are located and consistent with industry standards at the
applicable time and (b) if any insurance provider of Tenant fails to maintain
the ratings required under Section

46
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



14.5 during the term of the then existing policy, Tenant shall not be in breach
of this Lease provided Tenant promptly obtains replacement insurance from an
insurance provider that satisfies the ratings required under Section 14.5
(provided Tenant shall continue to maintain the then existing policy until such
time as the replacement policy is issued).
ARTICLE 15    

INSURANCE PROCEEDS
15.1    Handling of Insurance Proceeds. Except as otherwise provided herein, all
proceeds from any policy of property damage insurance (excluding business
interruption insurance), required by Article 14 of this Lease shall be paid to
and held in trust by Landlord or a Facility Mortgagee; provided, however, that
if the originally named Landlord is not then the Landlord hereunder, such
payments shall be paid to and held by a reputable insurance trustee having
substantial experience operating in such capacity, which trustee shall be
mutually acceptable to Landlord and Tenant and shall hold and disburse such
funds in accordance with written instructions mutually acceptable to Landlord
and Tenant; and provided, further, that in the event the amount of such proceeds
is less than $1,000,000 (or such lesser amount as is required by a Facility
Mortgagee) and there is no monetary Event of Default then outstanding under this
Lease, such proceeds shall be released by Landlord to Tenant to be applied in
the manner set forth in this Article 15. Provided that no Event of Default then
exists, any such payments received by Landlord shall be made available by
Landlord, or the trustee for reconstruction or repair, as the case may be, of
any damage to or destruction of all or any portion of the Property to which such
proceeds relate, and shall be paid out by Landlord, (or such insurance trustee)
from time to time in accordance with and subject to the provisions hereof for
the cost of such reconstruction or repair, subject to reasonable and customary
controls to ensure funds disbursed by Landlord (or such insurance trustee) are
in fact used for such purpose. Tenant acknowledges that such insurance proceeds
may not be used towards satisfaction of the minimum Capital Expenditures
required pursuant to Section 7.1 of this Lease. Any unused portion shall be
retained by Landlord upon completion of such repair and restoration to be held
in reserve by Landlord and disbursed by Landlord to Tenant for further
maintenance or repair of the Property as requested by Tenant and reasonably
approved by Landlord; provided, however, any such unused insurance proceeds
which remain at the time this Lease expires or is terminated shall be refunded
to Tenant upon Tenant’s concurrent payment to Landlord of all amounts, if any,
then due to Landlord from Tenant under other provisions of this Lease. All
salvage resulting from any risk covered by insurance shall belong to Landlord.
15.2    Reconstruction in the Event of Damage or Destruction Covered by
Insurance.
(a)    Subject to subsection (c) below, if during the Term a Facility is totally
or substantially destroyed by a risk covered by the insurance described in
Article 14 so that the

47
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



Facility thereby is rendered unsuitable for its Permitted Use(s) (taking into
account all relevant factors, including, but not limited to, the number of
useable units and the amount of square footage reasonably available for use by
Tenant and the type and amount of revenue lost), Tenant shall use insurance
proceeds hereunder to restore the Facility to substantially the same condition
as existed immediately before the damage or destruction, and this Lease shall
continue in full force and effect. The insurance proceeds shall be paid to
Tenant or its designee in accordance with Section 15.1 from time to time as
necessary to pay for the costs of such restoration.
(b)    If the cost of any such repair or restoration exceeds the amount of
proceeds received by Landlord (or the insurance trustee described in Section
15.1) and paid over to Tenant from the insurance required under Article 14,
Tenant shall contribute any and all excess amounts necessary to repair or
restore the Facility.
(c)    Notwithstanding the foregoing, in the event that either (i) more than
seventy five percent (75%) of any Facility (by area or value) is substantially
destroyed during the final twelve (12) months of the Term as a result of a fully
insured (subject to the deductible provision of the insurance coverage) casualty
(including but not limited to, the business interruption coverage described in
Section 14.1.4 or (ii) regardless of the extent of such damage or destruction
(A) the repair or reconstruction of the Facility is prohibited under applicable
law, including, but not limited to, licensure law, zoning law and/or building
code law or (B) the proceeds of insurance are paid to Landlord or a Facility
Mortgagee, and such proceeds are not promptly made available to Tenant by
Landlord or a Facility Mortgagee, as applicable, in either event, Tenant may
elect, by giving written notice to Landlord within thirty (30) days of the date
of such casualty, to terminate this Lease as to the affected Facility effective
as of the date such notice of termination is given. If the Lease is so
terminated, all insurance proceeds including the business interruption coverage
required in Section 14.1.4 above, shall be paid to Landlord and the Base Rent
shall be reduced by an amount equal to the Allocated Facility Rent for such
Facility. In addition, Tenant shall pay to Landlord an amount equal to any
deductible feature of the casualty insurance coverage.
15.3    Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance. If during the Term a Facility is totally destroyed or materially
damaged (i) from a risk not covered by insurance described in Article 14 or (ii)
from a risk for which insurance coverage is voided due to any act or omission by
Tenant, whether or not the Facility is thereby rendered unsuitable for its
Permitted Use(s), Tenant shall restore the Facility to substantially the same
condition as existed immediately prior to such damage or destruction, this Lease
shall continue in full force and effect, and Tenant shall continue to pay Rent,
in the manner and at the times herein specified, including the full amounts of
Base Rent and Additional Charges. Notwithstanding the foregoing, in the event
that either (i) more than seventy five percent (75%) of the Facility (by area or
value) is substantially destroyed during the final twelve (12) months of the
Term as a result of a fully insured (subject to the deductible provision of the
insurance coverage) casualty (including

48
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



but not limited to, the business interruption coverage described in Section
14.1.4 or (ii) regardless of the extent of such damage or destruction, the
repair or reconstruction of the Facility is prohibited under applicable law,
including, but not limited to, licensure law, zoning law and/or building code
law, Tenant may elect, by giving written notice to Landlord within thirty (30)
days of the date of such casualty, to terminate this Lease as to the affected
Facility effective as of the date such notice of termination is given and (A)
the Base Rent shall be reduced by an amount equal to the Allocated Facility Rent
for such Facility, and (B) all insurance proceeds including the business
interruption coverage required in Section 14.1.4 above, shall be paid to Tenant
and (D) payment shall be made by Tenant to Landlord in an amount equal to the
Fair Market Value of the Facility and fee title to the Facility shall thereupon
be transferred to Tenant free and clear of all Encumbrances and exceptions to
title except those (I) created by Tenant or (II) in existence as of the date of
this Lease.
15.4    Restoration of Capital Additions Paid by Tenant. All insurance proceeds
payable solely by reason of any loss of or damage to any Capital Additions fully
paid for by Tenant in their entirety shall be paid to Tenant and Tenant shall
hold such insurance in trust to pay the cost of repairing or replacing damaged
Capital Additions fully paid for by Tenant in their entirety; provided, however,
that if the damaged Capital Additions fully paid for by Tenant in their entirety
are deemed by Tenant to no longer be useful to Tenant’s operations, Tenant shall
not be obligated to repair or replace them.
15.5    Facility Mortgagee Requirements. Notwithstanding anything to the
contrary in this Lease, (a) Landlord shall only be obligated to make insurance
proceeds resulting from any casualty available to Tenant to the extent the same
are made available to Landlord pursuant to the terms of any Encumbrance and (b)
in the event insurance proceeds are not made available to Tenant, Tenant shall
have no obligation to repair or restore the Facilities or any portion thereof.
15.6    Waiver. Tenant hereby waives any rights at law or in equity and any
statutory rights of termination which may arise by reason of any damage or
destruction of the Property which Landlord is obligated to restore or may
restore under any of the provisions of this Lease.
ARTICLE 16    

CONDEMNATION
16.1    Definitions.
(d)    “Condemnation” means (a) the exercise of any governmental power, whether
by legal proceedings or otherwise, by a Condemnor, the purpose and intent of
which is to effect a Taking, or (b) a voluntary sale or transfer by Landlord
with Tenant’s consent (provided that such consent shall be required only if no
Event of Default has occurred and is continuing at such

49
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



time) to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.
(e)     “Date of Taking” means the first date the Condemnor has the right to
immediate possession of the property being condemned.
(f)     “Award” means all compensation, sums and any other value awarded, paid
or received on a total or partial condemnation of any portion of the Property
and shall specifically exclude any separate award made to Tenant as allowed in
Section 16.4 below.
(g)     “Condemnor” means any public or quasi-public authority, or private
corporation or individual, having the power of condemnation.
16.2    Parties’ Rights and Obligations. If during the Term there is any Taking
of all or any part of the Property or of any interest in this Lease by
Condemnation, the rights and obligations of the parties shall be determined by
this Article.
16.3    Total Taking. If title to the fee of the whole of any Facility shall be
the subject of any Condemnation by any Condemnor, this Lease shall cease and
terminate as of the Date of Taking as to the affected Facility. If title to the
fee of less than the whole of any Facility shall be so taken or condemned, which
nevertheless renders the Facility unsuitable for its Permitted Use(s) (taking
into account all relevant factors, including, but not limited to, the number of
useable units, the amount of square footage reasonably available for use by
Tenant, and the type and amount of revenue lost), Tenant and Landlord each shall
have the option by Notice to the other, to terminate this Lease as of the Date
of Taking as to the affected Facility. In either of such events, the Base Rent
shall be reduced by an amount equal to the Allocated Facility Rent for such
Facility.
16.4    Allocation of Award. In the event of a Taking as described in Section
16.3, Landlord and Tenant shall cooperate with each other in order to maximize
the amount of the Award. Tenant shall have the right to seek damages or a
separate condemnation award for Tenant’s loss of any Capital Additions paid for
by Tenant, loss of business and relocation expenses and any such award shall be
the sole property of Tenant. Subject to the rights of any Facility Mortgagee,
the Award shall be allocated entirely to Landlord.
16.5    Partial Taking. If title to the fee of less than the whole of any
Facility shall be the subject of a Taking or Condemnation, and the Facility is
still suitable for its then existing use, or if Tenant or Landlord shall be
entitled, but shall not elect, to terminate this Lease with respect to the
Facility as provided in Section 16.3 hereof, Tenant at its own cost and expense
shall with all reasonable diligence restore the untaken portion of the Facility
so that the Facility shall constitute a complete architectural unit of the same
general character and condition (as nearly as may be possible under the
circumstances) as existing immediately prior to such Condemnation or Taking.
Landlord and Tenant shall cooperate with each other to maximize the amount of
any Award. Landlord

50
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



shall contribute the entire amount of the Award to the cost of restoration. The
proceeds of any Award shall be held and distributed in the same manner as
provided by Section 15.1 for insurance proceeds. Any remaining balance of such
proceeds after such restoration is completed shall be retained by or paid to
Landlord.
16.6    Temporary Taking. If the whole or any part of any portion of the
Property or of Tenant’s interest under this Lease shall be the subject of a
Taking or Condemnation by any Condemnor for its temporary use or occupancy, this
Lease shall not terminate, and Tenant shall continue to pay, in the manner and
at the times herein specified, the full amount of Rent. Except to the extent
Tenant may be prevented from so doing pursuant to the terms of any order for the
benefit of the Condemnor, Tenant shall continue to perform and observe all of
the other terms, covenants, conditions and obligations hereof on the part of
Tenant to be performed and observed as though such Taking or Condemnation had
not occurred. Upon any such Taking or Condemnation described in this Section,
the entire amount of any such Award made for such Taking or Condemnation
allocable to the Term of this Lease, whether paid by way of damages, Rent or
otherwise, shall be paid to Tenant. If any part of such Award is allocable for a
period beyond the term of this Lease, that part shall be paid to Landlord.
Tenant covenants that upon the termination of any such period of temporary use
or occupancy as set forth in this Section, Tenant will, at its sole cost and
expense (subject to any contribution by Landlord as set forth in Section 16.5),
restore the Property as nearly as may be reasonably possible to the condition in
which the same was immediately prior to such Taking or Condemnation, unless such
period of temporary use or occupancy shall extend beyond the expiration of the
Term, in which case Tenant shall not be required to make such restoration but
shall pay to Landlord from the Award received by Tenant and not applied by
Tenant to satisfy its Rent obligations during the period of such Taking, to the
costs of such restoration work.
16.7    Facility Mortgagee Requirements. Notwithstanding anything to the
contrary in this Lease, (a) Landlord shall only be obligated to make an Award
resulting from any Condemnation available to Tenant to the extent the same are
made available to Landlord pursuant to the terms of any Encumbrance and (b) in
the event any Award is not made available to Tenant, Tenant shall have no
obligation to repair or restore the Facilities or any portion thereof.
ARTICLE 17    

DEFAULTS AND REMEDIES
17.1    Events of Default. Any one or more of the following events shall be
deemed an “Event of Default” hereunder:
(a)    Tenant shall fail to pay Rent payable by Tenant under this Lease as and
when the same becomes due and payable and such failure continues for more than
ten (10) days after Notice thereof from Landlord;

51
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(b)    Tenant or Guarantor shall fail to observe or perform any other term,
covenant or condition of this Lease or Guaranty and such failure is not cured by
Tenant or Guarantor, as the case may be, within a period of thirty (30) days
after Notice thereof from Landlord; provided, however, if any such failure is
not capable of being cured within such thirty (30) day period but is capable of
being cured, Tenant shall have such additional time as is reasonably necessary
to cure the failure provided Tenant promptly commences its attempt to cure the
failure and diligently proceeds in good faith to cure the same as expeditiously
as possible;
(c)    Any representation or warranty made by (i) Tenant in this Lease, whether
under Article 22 of this Lease or otherwise, shall prove to be false or
misleading, as of the date made, in any material respect and the same is not
corrected within ten (10) days after notice thereof from Landlord, provided
Tenant shall have no right to cure any willful and intentional misstatement or
(ii) Guarantor in the Guaranty shall prove to be false or misleading, as of the
date made, in any material respect and the same is not corrected within ten (10)
days after notice thereof from Landlord, provided Guarantor shall have no right
to cure any willful and intentional misstatement;
(d)    Tenant or Guarantor shall (i) admit in writing its inability to pay its
debts generally as they become due, (ii) file a petition in bankruptcy or a
petition to take advantage of any insolvency law, (iii) make a general
assignment for the benefit of its creditors, (iv) consent to the appointment of
a receiver of itself or of the whole or any substantial part of its property, or
(v) file a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State thereof;
(e)    Tenant or Guarantor shall, on a petition in bankruptcy filed against it,
be adjudicated bankrupt or have an order for relief thereunder entered against
it or a court of competent jurisdiction shall enter an order or decree
appointing, without the consent of Tenant or Guarantor, a receiver of Tenant or
Guarantor or of the whole or substantially all of its property, or approving a
petition filed against Tenant or Guarantor seeking reorganization or arrangement
of Tenant or Guarantor under the federal bankruptcy laws or any other applicable
law or statute of the United States of America or any state thereof, and such
judgment, order or decree shall not be vacated or set aside or stayed within
ninety (90) days from the date of the entry thereof;
(f)    Tenant or Guarantor shall be liquidated or dissolved (except for an
involuntary dissolution due to a failure to file an annual report with the
Secretary of State or other applicable officer or department of the State so
long as such failure is cured within 30 days of any notice thereof to Tenant or
Guarantor, whether from the State or otherwise), or shall begin proceedings
toward such liquidation or dissolution, or shall, in any manner, permit the sale
or divestiture of substantially all of its assets other than in connection with
a merger or consolidation

52
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



of Tenant or Guarantor into, or a sale of substantially all of Tenant’s or
Guarantor’s assets to, another Person;
(g)    the estate or interest of Tenant in the Property or any part thereof
shall be levied upon or attached in any proceeding and the same shall not be
vacated or discharged within the later of sixty (60) days after commencement
thereof or thirty (30) days after Notice thereof from Landlord (unless Tenant
shall be contesting such lien or attachment in good faith in accordance with
Article 13 hereof);
(h)    Tenant closes any Facility or ceases operations on the Property in
violation of Section 8.3;
(i)    Tenant or Subtenant, as applicable, fails to (i) comply with the terms of
Article 14, (ii) comply with Section 11.3 (financial covenant), (iii) comply
with Article 21, or (iv) comply with the SPE Requirements if such failure under
this clause (i)(iv) results in substantive consolidation with Persons other than
each of Tenant, the Subtenants and Guarantor;
(j)    Tenant, an Affiliate of Tenant or any Guarantor shall fail to pay when
due or within any applicable notice and grace period any amount due to Landlord
on any indebtedness, guaranty, endorsement, indemnity agreement, lease or other
obligation (excluding amounts under this Lease) now or hereafter entered into,
whether contingent or otherwise, (each, a “debt”) or on any security (as
“security” is defined for purposes of the federal securities laws), or any event
shall occur or any condition shall exist with respect to any debt or security of
Tenant in favor of Landlord, the effect of which would (i) cause any or all of
such debt or security to become due prior to its stated maturity or its
regularly scheduled dates of payment and (ii) have a material adverse effect on
Tenant and the Facilities taken as a whole;
(k)    An event described in Section 2(c) of the Guaranty occurs (after taking
into account all stated notice and cure periods); and
(l)    the Guaranty becomes unenforceable and Guarantor fails to provide a
replacement guaranty on the same terms within five (5) days thereof.
17.2    Damages.
(a)    Upon the occurrence and during the continuance of any Event of Default,
Landlord shall have the right (i) to terminate this Lease and Tenant’s right to
possession of the Facilities by any lawful means, upon ten (10) days’ Notice of
such termination (during which time Tenant shall have the opportunity to cure
any such Event of Default) in which case, if Tenant shall fail to cure all
Events of Default within the foregoing ten (10) day period, this Lease shall
terminate and all of Tenant’s rights hereunder shall cease and Tenant shall
immediately surrender

53
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



possession of the Property to Landlord and, in such event, Landlord shall be
entitled to recover from Tenant all damages incurred by reason of such Event of
Default determined in the manner set forth in this Section 17.2, (ii) to
terminate Tenant’s right to possession of the Facilities without thereby
terminating this Lease (provided that (A) Landlord shall only be permitted to
take such action if, due to Legal Requirements, Landlord is restricted from
terminating the Lease and thereafter suing for damages and (B) if Landlord takes
such action, Tenant shall be immediately released from all obligations under or
relating to this Lease except Tenant’s monetary obligations to Landlord) and/or
relet the same for Tenant’s account, and (iii) to enforce all of Landlord’s
rights and remedies under this Lease, including the right to recover the damages
provided for in this Section 17.2. Neither the termination of this Lease or of
Tenant’s right to possession of the Facilities pursuant to this Section 17.2,
the repossession of the Facilities, the failure of Landlord, notwithstanding
reasonable good faith efforts, to relet the same, nor the reletting of all or
any portion of the Property, shall relieve Tenant of its liability and
obligations hereunder (other than its non-monetary obligations), all of which
shall survive any such termination, repossession or reletting until Landlord has
collected from Tenant the damages due hereunder. Notwithstanding anything to the
contrary herein, in the case of an Event of Default described in Section 17.1(b)
or (c), that solely relates to one or more single Facilities (the “Terminable
Facilities”), Landlord shall only be permitted to exercise the foregoing
remedies and terminate this Lease as to the Terminable Facilities; provided,
however, following the termination of this Lease as to any two (2) Facilities,
upon the occurrence and during the continuance of any subsequent Event of
Default, Landlord shall be entitled to either (I) terminate this Lease in its
entirety as contemplated above or (II) exercise the foregoing remedies and
terminate this Lease solely as to the Terminable Facilities. Following the
termination of this Lease as to any Terminable Facility, (x) to the extent
Landlord exercises its right to accelerate the payment of Base Rent with respect
to such Terminable Facility, thereafter the Base Rent payable shall be reduced
by an amount equal to the Allocated Facility Rent for such Terminable Facility
(provided that the foregoing Rent reduction shall in no way prevent Landlord
from suing for damages in accordance with this Article 17), (y) for the purpose
of determining the Lease Coverage Ratio, the Base Rent shall be deemed to be
reduced by an amount equal to the Allocated Facility Rent for such Terminable
Facility (regardless of whether or not Landlord exercises its right to
accelerate the payment of Base Rent with respect to such Terminable Facility)
and (y) Tenant shall have no further obligation to perform and observe all of
the terms, covenants and conditions of this Lease that it would be otherwise
required to undertake as tenant and operator of such Terminable Facility.
(b)    Upon any such termination of this Lease or of Tenant’s right of
possession of any of the Property, Tenant shall, forthwith pay to Landlord the
full amount of Landlord’s damages suffered by reason of such Event of Default in
an amount equal to the sum of:
(i)    the worth at the time of the award of the unpaid Rent due and payable to
and including the date of such termination, repossession or reletting;

54
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(ii)    the worth at the time of the award, of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that could have been reasonably avoided;
(iii)    the worth at the time of the award of the amount by which the unpaid
Rent for the balance of the Term after the time of the award exceeds the amount
of such rental loss that could be reasonably avoided; and
(iv)    any other amount reasonably necessary to compensate Landlord for the
reasonable costs incurred in regaining possession and reletting the Property,
including, but not limited to, brokerage fees and commissions, construction
costs, rent concessions, and all legal costs and expenses.
(c)    The “worth at the time of the award” of the amounts referred to in
subparagraphs (b)(i) and (b)(ii) above shall be computed by allowing interest at
the Overdue Rate. The “worth at the time of award” of the amount referred to in
subparagraph (b)(iii) above shall be computed by discounting such amount at the
discount rate of Federal Reserve Bank of San Francisco at the time of award plus
1%.
(d)    If an Event of Default described in Section 17.1(a) shall occur, or if
this Lease shall be terminated in whole or part as provided in Section 17.2(a),
Landlord, without notice, may dispossess Tenant as to the Facilities, or
Terminable Facilities in the case of a partial termination, as applicable, by
summary proceedings or by any suitable action or proceeding at law or otherwise.
No receipt of moneys by Landlord from Tenant after the termination of this Lease
or after the giving of any notice of the termination of this Lease shall
reinstate, continue or extend the Term or affect any notice theretofore given to
Tenant, or operate as a waiver of the right of Landlord to enforce the payment
of Rent payable by Tenant hereunder or thereafter falling due, or operate as a
waiver of the right of Landlord to recover possession of a Facility by proper
remedy, except as herein otherwise expressly provided, it being agreed that
after the service of notice to terminate this Lease or the commencement of any
suit or summary proceedings, or after a final order or judgment for the
possession of a Facility, Landlord may demand, receive and collect any moneys
due or thereafter falling due with respect to such Facility without in any
manner affecting such notice, proceeding, order, suit or judgment, all such
moneys collected being deemed payments on account of the use and occupancy of
such Facility or, at the election of Landlord, on account of Tenant’s liability
hereunder.
17.3    Application of Funds. Any payments normally made to Tenant hereunder
which are made to and received by Landlord under any of the provisions of this
Lease during the continuance of any Event of Default shall be applied to
Tenant’s obligations in the order which Landlord may determine.

55
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



17.4    Landlord’s Right to Cure Tenant’s Default. If an Event of Default occurs
under this Lease and is not cured within the time provided under this Lease with
respect to such Event of Default, Landlord, without waiving or releasing any
obligation of Tenant, and without waiving any such Event of Default, may (but
shall be under no obligation to) at any time thereafter cure such Event of
Default for the account and at the expense of Tenant, and may, to the extent
permitted by law and subject to Landlord’s compliance with applicable law,
including but not limited to, applicable licensure laws and the laws governing
the confidentiality of resident and employee records, enter upon any portion of
the Property for such purpose and take all such action thereon as, in Landlord’s
sole judgment, may be necessary or appropriate with respect thereto. No such
entry by Landlord on any portion of the Property shall be deemed an eviction of
Tenant. All sums so paid by Landlord and all costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses, in each case to the
extent permitted by law) so incurred, together with a late charge thereon (to
the extent permitted by law) at the Overdue Rate from the date on which such
sums or expenses are paid or incurred by Landlord until paid, shall be paid by
Tenant to Landlord on demand. The obligations of Tenant and rights of Landlord
contained in this Article shall survive the expiration or earlier termination of
this Lease.
17.5    Waiver. If this Lease is terminated pursuant to the provisions of this
Article, Tenant waives, to the extent permitted by applicable law, (a) any right
of redemption, re-entry or repossession, (b) any right to trial by jury in the
event of summary proceedings to enforce the remedies set forth in this Article,
and (c) the benefit of any laws now or hereafter in force exempting Tenant’s
property from liability for rent or for debt.
ARTICLE 18    

CURE BY TENANT OF LANDLORD DEFAULTS
18.1    Landlord Default. Landlord shall be in default of its obligations under
this Lease if Landlord shall fail to observe or perform any term, covenant or
condition of this Lease on its part to be performed, and such failure shall
continue for a period of thirty (30) days after Notice thereof from Tenant (or
such shorter time as may be necessary in order to cure or correct any condition,
the presence of which substantially or materially interferes with Tenant’s
conduct of its usual business for the Permitted Use(s) or to protect the health
or welfare of any resident of the Property or to ensure the ongoing compliance
of the Property with applicable law), unless such failure cannot be cured with
due diligence within a period of thirty (30) days (or the above-described
shorter time period), in which case such failure shall not be deemed to continue
if Landlord, within such thirty (30) days (or the above-described shorter time
period), promptly commences its attempt to cure the failure and diligently
attempts to complete the curing thereof. The time within which Landlord shall be
obligated to cure any such failure shall also be subject to extension of time
due to the occurrence of any Unavoidable Delay. If Landlord fails to commence
such cure as provided

56
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



herein, Tenant may cure such default, and so long as Tenant continues to pay
Rent, Tenant shall have the right (subject to Section 6.1), as Tenant’s sole
remedy (except as otherwise provided in this Section 18.1), by separate and
independent action to pursue any claim it may have against Landlord for monetary
damages caused by Landlord’s failure to cure such default.
18.2    Mortgagee Cure. Should Landlord fail to observe or perform any of the
covenants or conditions contained in this Lease, before taking any action,
Tenant shall comply with the requirements of any subordination agreement to
which it may then be a party with respect to the granting of notice and an
opportunity to cure to any such Landlord default. All payments made, and all
acts performed by such lenders in order to cure shall be effective to prevent a
forfeiture of the rights of Landlord under this Lease and a termination of this
Lease as if the payments and acts were performed by Landlord instead of by the
lenders.
ARTICLE 19    

HOLDING OVER
If Tenant for any reason remains in possession of any portion of the Property
after the expiration of the Term or earlier termination of the Term, such
possession shall be a tenancy at sufferance during which time Tenant shall pay
to Landlord as rental each month one hundred twenty-five percent (125%) of the
aggregate of (i) one-twelfth of the aggregate Base Rent for the Facilities
payable with respect to the next 12 calendar months of the Term, (ii) all
Additional Charges accruing during the month with respect to which such payment
relates, and (iii) all other sums, if any, payable by Tenant pursuant to the
provisions of this Lease with respect to the Facilities. During such period of
month-to-month tenancy at sufferance, Tenant shall be obligated to perform and
observe all of the terms, covenants and conditions of this Lease, but shall have
no rights hereunder other than the right, to the extent mandated by law
applicable to tenancies at sufferance, to continue its occupancy and use of the
Facilities. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Lease. Notwithstanding anything to the contrary
herein, the continued occupancy by residents at the Facilities following the
expiration or earlier termination of the Term shall not constitute holding over
by Tenant which would trigger the foregoing terms of this Article 19.
ARTICLE 20    

LIABILITY OF PARTIES
20.1    Indemnification by Tenant. Notwithstanding the existence of any
insurance provided for in Article 14, and notwithstanding the policy limits of
any such insurance, but subject to the waiver of the right of subrogation set
forth in Section 14.4 hereof, Tenant shall indemnify,

57
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



defend, protect, save and hold Landlord and any successor person who is the
owner or operator of the Facilities harmless from and against any and all
liabilities, losses, obligations, claims, damages, penalties, fines, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) imposed upon, incurred by or asserted against Landlord
arising out of, connected with or incidental to the following and arising from
events occurring during the Term:
(a)    any Hazardous Substance located in, on or under the Land or the
Facilities;
(b)    any accident, injury to or death of persons, or loss of or damage to
property, occurring on or about the Facilities including, without limitation,
any claims of malpractice, except for any such accident, injury, death, loss or
damage proximately caused by Landlord’s gross negligence or willful misconduct
and not resulting from Tenant’s failure to perform and comply with the terms,
covenants, conditions and provisions of this Lease;
(c)    any past, present or future use, misuse, non-use, condition, management,
maintenance or repair by Tenant or its agents of the Property, and any
litigation, proceeding or claim by governmental entities or other third parties
relating thereto to which Landlord is made a party;
(d)    any Impositions which are the obligations of Tenant to pay pursuant to
the applicable provisions of this Lease if the same are not paid when due or
within any cure period provided for herein;
(e)    any failure on the part of Tenant to perform or comply with any of the
terms of this Lease when due or within any cure period provided for in this
Lease;
(f)    the non-performance of any of the terms and provisions of any and all
existing and future subleases of the Facilities to be performed by Tenant
thereunder; and
(g)    any claims by state or federal governmental agencies for repayment of
claims for reimbursement of costs incurred by Tenant in providing care or
services to residents under government supported healthcare or government
supported residential programs, provided Landlord promptly provides Tenant with
written notice thereof and otherwise complies with the terms of this Section
20.1.
Any amounts payable by Tenant under this Section shall be paid within ten (10)
days after Tenant’s liability therefor is determined by litigation or otherwise.
If such amounts are not timely paid, they shall bear a late charge at the
Overdue Rate from the date of such determination to the date paid. Tenant, at
its expense, shall contest, resist and defend any such claim, action or
proceeding asserted or instituted against Landlord, or may, with Landlord’s
prior written consent, compromise or

58
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



otherwise dispose of the same as Tenant sees fit. If Tenant shall have fully
paid to Landlord any and all amount due under this Section 20.1, Tenant shall be
entitled to receive any insurance proceeds relating to such indemnified matter
up to the amount paid by Tenant to Landlord. Nothing herein shall be construed
as indemnifying Landlord against its own gross negligence or willful misconduct.
Tenant, at its expense, may contest, resist, and defend any such claim, action,
or proceeding contemplated by Section 20.1(g), with counsel chosen by Tenant, in
its discretion, in which event Tenant shall have the right to control the
defense or settlement of such claim, action or proceeding. Landlord shall not,
under any circumstances, compromise or otherwise dispose of any suit, action, or
proceeding without obtaining Tenant’s prior consent. Landlord, at its election
and sole cost and expense, shall have the right, but not the obligation, to
participate in the defense of any claim.
20.2    Indemnification by Landlord. Landlord shall indemnify, defend, save and
hold Tenant harmless from and against any and all liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses (including,
without limitation, reason-able attorneys, fees and expenses) imposed upon,
incurred by or asserted against Tenant arising out of, connected with or
incidental to the gross negligence or willful misconduct of Landlord; provided,
however, that Tenant’s right to indemnification as provided herein shall be
subject to the limitation set forth in Article 24.
20.3    Continuing Liability. Tenant’s and Landlord’s liability for a breach of
the provisions of this Article arising during the Term hereof shall survive any
termination of this Lease or of Tenant’s right to possession of the Property.
ARTICLE 21    

ASSIGNMENT AND SUBLETTING; MANAGEMENT
21.1    Subtenant. Landlord consents to Tenant’s sublease of each Facility to a
Subtenant pursuant to the Facility Sublease. Tenant shall not terminate a
Facility Sublease, or amend or modify a Facility Sublease except to a de minimis
extent, without the prior written consent of Landlord (such consent not to be
unreasonably withheld, conditioned or delayed). Tenant shall give Landlord
prompt notice following any amendment, modification or termination of a Facility
Sublease. Landlord agrees to accept as performance by Tenant with respect to any
obligation of Tenant under this Lease, if such obligation has been met or
satisfied by the Subtenant. If required by Landlord or a Facility Mortgagee,
Tenant shall obtain from each Subtenant a Subordination Non-Disturbance and
Attornment Agreement in favor of Landlord and Facility Mortgagee, if applicable.
Tenant and Subtenant shall also execute a Security Agreement in favor of
Landlord to secure the obligations of Tenant to Landlord hereunder and Subtenant
to Tenant under the Facility Sublease.

59
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



21.2    Assignment. Subject to the terms of Section 21.7 hereof, Landlord’s
prior written consent shall be required for an assignment of any of Tenant’s
right, title and interest in and to this Lease to any Person whether or not such
proposed assignment relates to all Facilities or to one or more, but fewer than
all, the Facilities. Subject to the terms of Section 12.1 and Section 21.7
hereof, Tenant shall not, without Landlord’s prior written consent in each
instance, allow, cause, permit or suffer, whether by operation of law or
otherwise, any assignment, conveyance or transfer of, or any lien, mortgage,
pledge, charge, security interest or other encumbrance (including conditional
sales or other title retention agreements) upon: (x) all or any portion of the
Property (other than obsolete Tenant Personal Property and FF&E which Tenant may
sell in its discretion); or (y) any right, title, interest or estate of Tenant
in this Lease. Landlord may, in Landlord’s sole and absolute discretion, grant,
withhold or place conditions upon such consent. If Tenant desires at any time to
assign any interest in this Lease, it shall first notify Landlord of its desire
to do so and shall submit in writing to Landlord: (i) the name of the proposed
assignee; (ii) the terms and provisions of the proposed assignment; and (iii)
for as long as Landlord or any successor or assign of Landlord is not a
Restricted Landlord, such financial information as Landlord reasonably may
request concerning assignee.
21.3    Change of Control. Subject to Section 21.7, Landlord’s prior written
consent shall be required for a Transfer of any direct or indirect stock,
partnership, membership, or other equity interest in, or Transfer of all or
substantially all of the assets of, any Tenant, Guarantor or any Tenant Control
Party, or the consummation of any other transaction with another Person, that
results, in any such case, in a change in Control of Tenant or Guarantor, unless
the Applicable Transfer Conditions are met.
21.4    Subletting. Neither Tenant nor Subtenant shall, without Landlord’s prior
written consent in each instance, allow, cause, permit or suffer all or any
portion of the Property to be leased, subleased or licensed to, or used or
occupied by, any other party or parties, other than (a) residents of any
Facility (including short-term and temporary residents), (b) Persons permitted
to temporarily enter upon the Property from time to time for the sole purpose of
rendering services or providing products (e.g., barber or beautician services or
therapists) to such residents and (c) Persons pursuant to subleases,
sub-subleases, licenses or use agreements, provided in the case of this
subsection (c) that (i) the aggregate space subject to all such arrangements at
any given Facility is not more than ten percent (10%) of the total square
footage of such Facility and (ii) such space is used for a purpose that is not
inconsistent with Tenant’s use of the balance of the Facility for the Permitted
Use and such use is not prohibited by applicable Legal Requirements.
21.5    Attornment. Tenant shall insert in any sublease to which Landlord may
consent (without obligation for Landlord to do so) provisions satisfactory to
Landlord which provide for the benefit of Landlord that (a) such sublease is
subject and subordinate to all of the terms and provisions of this Lease (b) in
the event this Lease shall terminate before the expiration of such

60
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



sublease, the sublessee thereunder will attorn to Landlord and waive any right
the sublessee may have to terminate the sublease or surrender possession under
such sublease, and (c) in the event the sublessee receives a Notice from
Landlord or Landlord’s assignees, if any, stating that Tenant is in default
under this Lease, the sublessee shall thereafter be obligated to pay all rentals
accruing under such sublease directly to the party giving such Notice, or as
such party may otherwise direct. All rentals received from the sublessee by
Landlord or Landlord’s assignees, if any, as the case may be, shall be credited
against the amounts owed to Landlord under this Lease.
21.6    Management. Landlord consents to the management of the Facilities by
Manager, Tenant, Subtenant, Guarantor or any Affiliate of any of the foregoing.
As a condition to Subtenant or Tenant entering into a management agreement with
a manager for all or any of the Facilities, Tenant shall cause Manager to
deliver to Landlord a Subordination Non-Disturbance and Attornment Agreement in
favor of Landlord and a Facility Mortgagee, if applicable. Except in connection
with any Permitted Transfer which involves the Proposed Transferee or an
Affiliate thereof managing the Facilities, Tenant agrees that it will not enter
into any other management agreement (or similar arrangement) under which the
right to manage the operations of the Facility is granted to a third party
without the prior written consent of Landlord (not to be unreasonably withheld
or delayed). Upon any assignment or execution of any such management agreement,
the assignee shall agree to assume all of the obligations of the Manager under
such management agreement and the Subordination Non-Disturbance and Attornment
Agreement, a copy of which assignment shall be delivered to Landlord within two
(2) business days of the effective date of such assignment.
21.7    Permitted Transfers. Notwithstanding anything in this Lease to the
contrary, and provided that no Event of Default has occurred and is continuing,
any of the following may be consummated without the consent of Landlord (each a
“Permitted Transfer”):
(a)    a Transfer by any Tenant or Subtenant of all or a portion of its right,
title and interest in and to this Lease or any Sublease, as applicable, to
Guarantor or an Affiliate thereof, subject to the provisions of this Lease and
the applicable Subordination and Non-Disturbance Agreements;
(b)    provided the Applicable Transfer Conditions are satisfied, a Transfer by
any Tenant or Subtenant of all or a portion of its right, title, or interest in
and to this Lease to any Person;
(c)    provided the Applicable Transfer Conditions are satisfied, a Transfer to
any Person of any stock, partnership, membership, or other equity interests in
any Tenant, Guarantor or any Tenant Control Party that would otherwise require
Landlord’s consent under Section 21.3;

61
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(d)    an initial public offering of Guarantor, Tenant, Subtenant or any direct
or indirect equity owner of the foregoing; and/or
(e)    any other Transfer that is not expressly prohibited under Article 21.
ARTICLE 22    

INFORMATION FROM TENANT
22.1    Estoppel Certificates.
(a)    Tenant Certificates. At any time and from time to time, upon not less
than twenty (20) days’ Notice by Landlord which notice shall make specific
reference to this Section 22.1, Tenant shall furnish to Landlord or to the
Facility Mortgagees and to any persons intending to purchase the Facilities or
to lease the Facilities at the termination or expiration of this Lease an
estoppel certificate (which shall be an Officer’s Certificate) certifying that
this Lease is unmodified and in full force and effect (or that this Lease is in
full force and effect as modified and setting forth the modifications); the date
to which the Rent has been paid; whether, to Tenant’s actual knowledge and
belief, there exists any Event of Default or any situation which, with the
giving of notice, passage of time, or both, would constitute an Event of Default
hereunder, whether Tenant contends that Landlord is in default hereunder, and if
Tenant so contends, the basis for such contention, the date upon which the Term
terminates and such other information (which can be provided within twenty (20)
days) as Landlord reasonably may request. The failure by Tenant to deliver such
estoppel certificate to Landlord within twenty (20) days of Landlord’s request
therefor shall be conclusively deemed to be Tenant’s certification (i) that this
Lease is in full force and effect, without modification except as represented by
Landlord; (ii) that there are no uncured defaults in Landlord’s performance
hereunder, (iii) that not more than one month’s Rent has been paid in advance;
and (iv) that all reports previously given to Landlord are true and correct. Any
such certificate furnished pursuant to this Section 22.1 shall be addressed to
Landlord and to any prospective purchaser or tenant of the Property and/or any
Facility Mortgagee, as Landlord may request, and may be relied upon by the
parties to whom such certificate is addressed.
(b)    Landlord Certificates. At any time and from time to time, upon not less
than twenty (20) days’ Notice by Tenant, Landlord shall furnish to Tenant an
estoppel certificate (which shall be an Officer’s Certificate) certifying that
this Lease is unmodified and in full force and effect (or that this Lease is in
full force and effect as modified and setting forth the modifications), the date
to which the Base Rent has been paid, and whether to Landlord’s actual knowledge
and belief there exists any Event of Default or any situation which with the
giving of notice, passage of time, or both, would constitute an Event of Default
hereunder, and if Landlord so contends, the basis for such contention, the date
upon which the Term terminates, and such other information

62
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(which can be provided within twenty (20) days) as Tenant reasonably may
request. In the event Landlord should fail to provide an estoppel certificate
within the time allowed after Tenant’s request therefore duly made, such failure
to respond shall be deemed to constitute Landlord’s certification that (i) this
Lease is in full force and effect, without modification except as represented by
Tenant in its request to Landlord, (ii) that there are no uncured defaults in
Tenant’s performance and (iii) that not more than one month’s rent has been paid
in advance. Any such certificate furnished pursuant to this Section 22.1(b) may
be relied upon by Tenant and any assignee (so long as such assignee is approved
and consented to by Landlord in accordance with Article 21) or lender of Tenant
to whom such certificate is addressed.
22.2    Financial Information. Tenant shall furnish within the time periods
specified with respect thereto, the following statements to Landlord:
(a)    Annual Financials/Tenant. As soon as available and in any event within
fifty (50) days after the end of each Fiscal Year of Tenant, a copy of an annual
unaudited report for such Fiscal Year of Tenant, including therein the balance
sheet statement of earnings and statement of cash flow for such Fiscal Year, in
each case certified in a manner reasonably acceptable to Landlord by independent
certified public accountants of recognized standing and reasonably acceptable to
Landlord. If an Event of Default is continuing, Landlord may require that such
annual report be audited by the aforementioned accountants;
(b)    Quarterly Financials/Tenant. As soon as available and in any event within
thirty (30) days of the end of each calendar quarter of each Fiscal Year of
Tenant, a balance sheet, statement of earnings and statement of cash flow of
Tenant for such quarter and for the Fiscal Year to date setting forth in
comparative form and details the figures for the corresponding period of the
previous Fiscal Year, certified by an officer of Tenant, and a Certificate of
Compliance in the form attached hereto as Exhibit J and incorporated herein by
this referenced signed by an officer of Tenant (the “Quarterly Compliance
Certificate”);
(c)    Monthly Facility Information. As soon as available after the end of each
month but in any event no later than thirty (30) days after the end of the
preceding month, (i) an itemized balance sheet and operating statement for each
Facility’s operations by month and year to date showing all revenues and
operating costs of the Facility, (ii) a schedule in form reasonably satisfactory
to the Landlord but excluding such information as Tenant reasonably determines
is required to be deleted in order for Tenant and Landlord to comply with their
obligations under Section 22.3 of this Lease, setting forth by unit number the
name, charges and source of payment of or for each resident and showing whether
any amounts are past due from the resident and (iii) a monthly occupancy summary
showing percentage occupancy and pay source;
(d)    Capital Expenditure Compliance Certificate. Within fifty (50) days after
the end of each Fiscal Year, a certificate of compliance certified by an officer
of Tenant stating:

63
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(i) the amount of Capital Expenditures made at each Facility during the prior
year, (ii) whether the Cumulative Minimum Portfolio Capex Target Amount and
Minimum Facility Capex Amount was met for the prior year, and (iii) if the
Cumulative Minimum Portfolio Capex Target Amount and Minimum Facility Capex
Amount has not been met, stating the amount to be deposited into the Cap Ex
Account. At Landlord’s written request, Tenant shall provide to Landlord copies
of invoices or other reasonable supporting documentation for the Capital
Expenditures reflected in each such annual certificate of compliance.
(e)    Notice to Authorities. Concurrently with any material notice from Tenant
to any Authority, copies of such notice;
(f)    Other Information. Such other information about Tenant, Subtenant,
Manager and its/their operations at the Facility as Landlord (provided Landlord
is not a Restricted Landlord) or any Facility Mortgagee may reasonably request
from time to time including, without limitation, such information as may be
required to satisfy requirements of the Securities and Exchange Commission.
22.3    Confidentiality of Protected Health Information. For purposes of this
Section of this Lease, “protected health information”, or PHI, shall have the
meaning defined by the Standards for Privacy of Individually Identifiable Health
Information, 45 C.F.R. Part 160 and Subparts A and E of Part 164 (the “Privacy
Standards”), as promulgated by the Department of Health and Human Services
(“HHS”) pursuant to the Administrative Simplification provisions of the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”). Tenant agrees to
reasonably safeguard PHI from any intentional or unintentional disclosure in
violation of the Privacy Standards by implementing appropriate administrative,
technical and physical safeguards to protect the privacy of PHI. Tenant further
agrees to implement as required by law appropriate administrative, technical and
physical safeguards to limit incidental disclosures of PHI, including
disclosures to Landlord, its subcontractors and agents. The parties agree that
neither the Landlord nor its contractors, subcontractors or agents shall need
access to, nor shall they use or disclose, any PHI of Tenant. However, in the
event PHI is disclosed by Tenant or its agents to Landlord, its contractors,
subcontractors or agents, regardless as to whether the disclosure is inadvertent
or otherwise, Landlord agrees to take reasonable steps to maintain, and to
require its contractors, subcontractors and agents to maintain, the privacy and
confidentiality of such PHI. The parties agree that the foregoing does not
create, and is not intended to create, a “business associate” relationship
between the parties as that term is defined by the Privacy Standards.
ARTICLE 23    

FACILITY MORTGAGES

64
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(g)    Without the consent of Tenant, Landlord may, subject to the terms and
conditions set forth below in this Article, from time to time, directly or
indirectly, create or otherwise cause to exist any mortgage, deed of trust or
lien (“Encumbrance”) upon the Property, or any portion thereof or interest
therein, whether to secure any borrowing or other means of financing or
refinancing. Except as otherwise expressly stated herein, any such Encumbrance
shall provide that it is subject to the rights of Tenant under this Lease;
provided, however, that Tenant agrees that its interest under this Lease is
subordinate to any mortgage or deed of trust that may hereafter from time to
time be recorded on the Property, and to any and all advances made or to be made
thereunder, and to renewals, replacements and extensions thereof. Any such
subordination, however, shall be subject to the condition precedent that the
mortgagee under such mortgage or the beneficiary under such deed of trust enter
into a written non-disturbance and attornment agreement with Tenant, in form and
content reasonably satisfactory to such lender and Tenant, or in a form
customarily used by institutional lenders, whereunder it is agreed that in the
event of a sale or foreclosure under such mortgage or deed of trust, the
purchaser of the Facilities (including the mortgagee or beneficiary under such
mortgage or deed of trust), shall acquire or hold the Facilities subject to this
Lease and Tenant’s rights hereunder so long as no Event of Default exists.
Tenant hereby agrees to recognize such purchaser as the landlord under this
Lease and agrees to attorn to such purchaser and, if instructed to do so by such
purchaser, to make rental payments directly to it. Such subordination agreement
may also include an acknowledgment by Tenant that any purported cancellation of
this Lease, reduction in its effective rate of rent, shortening of its term or
extension of its term at a reduced effective rate of rent, shall not be binding
upon any encumbrancer or any other person, firm or corporation acquiring the
Property at any sale or other proceedings, or pursuant to the exercise of any
rights, powers or remedies under any Encumbrance, without such encumbrancer’s
prior written consent.
(h)    To the extent required by a Facility Mortgagee and provided that Landlord
is not a Restricted Landlord, Tenant agrees to reasonably cooperate with
Landlord with respect to Landlord securing any indebtedness or any other
Encumbrance placed on the Facilities in accordance with the provisions of this
Article 23, which cooperation shall include, without limitation, upon Landlord’s
request, (i) Tenant agreeing to be bound by certain terms of such financing
provided such terms do not materially increase the monetary obligations of
Tenant and are customarily required by institutional lenders at the time (and
Tenant shall agree to be bound so long as any increase in a monetary obligation
beyond a de minimis extent is, at Tenant’s election, either satisfied directly
by Landlord or promptly reimbursed to Tenant by Landlord), (ii) Tenant’s payment
of Rent and Additional Charges to a lockbox or other account designated by the
Facility Mortgagee, (iii) establishment of a lockbox mechanism (for the benefit
of a Facility Mortgagee) to collect subrent from Subtenants, (iv) modifications
to the SPE requirements in Schedule 17.1 in line with customary lending market
practices at the time, and application of such requirements to Subtenants, (v)
Tenant to give each Facility Mortgagee notice of all material defaults of
Landlord

65
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



under this Lease, and to provide such Facility Mortgagee with a reasonable
opportunity to cure such default, not to exceed thirty (30) days, before the
Tenant exercises any rights or remedies in respect thereof and (vi) maintenance
and submission of financial records and accounts that relate exclusively to the
operation of the Facilities and other information regarding operator, Tenant and
Subtenant, and the Facilities themselves. Notwithstanding the foregoing, Tenant
shall not be required to comply with, or agree to, (A) any decrease of rights,
except to a de minimis extent, (B) financial covenants in addition to those
contained in either Section 11.3, (C) any revisions to the financial covenants
in Section 11.3, or (D) any obligation that would materially adversely affect
the use or operation of a Facility. The parties hereto acknowledge that (x) an
increase in the monetary obligations of Tenant shall not in and of itself
constitute a decrease in Tenant’s rights and (y) Tenant’s compliance with any
matter set forth in clauses (ii) – (iv) immediately above, in each case, shall
not in and of itself constitute a decrease in Tenant’s rights.
ARTICLE 24    

LIMITATION OF LIABILITY
24.1    Landlord’s Liability. Tenant specifically agrees that neither Landlord,
nor any officer, shareholder, employee or agent of Landlord, shall be held to
any personal liability, jointly or severally, for any obligation of, or claims
against Landlord. Notwithstanding any other provisions of this Lease which may
be to the contrary, Tenant agrees to look solely to Landlord’s equity interest
in the Property for recovery of any judgment under this Lease. The provisions of
this Section shall not limit any right that Tenant might otherwise have under
this Lease for specific performance or other injunctive relief against Landlord.
In no event shall Landlord (original or successor) or any Affiliate of Landlord
be required to respond in monetary damages from Landlord’s assets other than
Landlord’s equity interest in any portion of the Property. Furthermore, in no
event shall Landlord or any Affiliate of Landlord (original or successor) ever
be liable to Tenant for any indirect or consequential damages suffered by Tenant
from whatever cause.
24.2    Tenant’s Liability. Landlord specifically agrees that no officer,
shareholder, employee or agent of Tenant shall be held to any personal
liability, jointly or severally, for any obligation of, or claims against
Tenant. Furthermore, in no event shall Tenant or any Affiliate of Tenant
(original or successor) ever be liable to Landlord for any indirect or
consequential damages suffered by Landlord from whatever cause.
ARTICLE 25    

MISCELLANEOUS.

66
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



25.1    Landlord’s Right to Inspect. Landlord and its authorized representatives
may, at any time and from time to time, upon reasonable notice to Tenant,
inspect the Facilities during usual business hours subject to any security,
health, safety or resident confidentiality requirements of Tenant or any
governmental agency, or created by any Insurance Requirement or Legal
Requirement relating to the Facilities; provided, however, if an Event of
Default has not occurred and is continuing, (a) Landlord or its representatives
shall have scheduled an appointment with a person designated in writing to
Landlord by Tenant (the “Designated Representative”), (b) such Designated
Representative shall accompany Landlord or its representative (if so required by
Tenant), and (c) Landlord shall provide not less than five (5) days’ prior
written notice to Tenant (which notice may be via email to
NHI.portfolio@holidaytouch.com).
25.2    No Waiver. No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
provided hereunder, and no acceptance of full or partial payment of Rent during
the continuance of any such breach, shall constitute a waiver of any such breach
or of any such term. To the extent permitted by applicable law, no waiver of any
breach shall affect or alter this Lease, which shall continue in full force and
effect with respect to any other then existing or subsequent breach.
25.3    Remedies Cumulative. To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant now or
hereafter provided either in this Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy. The exercise or beginning of the exercise by Landlord or Tenant of
any one or more of such rights, powers and remedies shall not preclude the
simultaneous or subsequent exercise by Landlord or Tenant of any or all of such
other rights, powers and remedies. The provisions of this Section are subject in
all respects to the provisions of Article 24.
25.4    Acceptance of Surrender. No surrender to Landlord of this Lease or of
all or any portion of or interest in the Facilities shall be valid or effective
unless agreed to and accepted in writing by Landlord, and no act by Landlord or
any representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender by Tenant.
25.5    No Merger of Title. There shall be no merger of this Lease or of the
leasehold estate created hereby if the same person, firm, corporation or other
entity acquires, owns or holds, directly or indirectly, this Lease or the
leasehold estate created hereby or any interest in this Lease or such leasehold
estate, and the fee estate in the Property.
25.6    Conveyance by Landlord. If Landlord or any successor owner of the
Property conveys the Property in accordance with the terms hereof (other than as
security for a debt), and the grantee or transferee of the Property expressly
assumes all obligations of Landlord hereunder arising or accruing from and after
the date of such conveyance or transfer, Landlord or such successor

67
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



owner, as the case may be, thereupon shall be released from all liabilities and
obligations of Landlord under this Lease arising after such conveyance or
transfer.
25.7    Quiet Enjoyment. So long as Tenant pays all Rent as the same becomes due
and fully complies with all of the terms of this Lease and fully performs its
obligations hereunder when due or within any cure period provided for herein,
Tenant shall peaceably and quietly have, hold and enjoy the Property for the
Term hereof, free of any claim or other action by Landlord or anyone claiming
by, through or under Landlord, but subject to the Permitted Encumbrances and/or
any liens and encumbrances of record hereafter consented to by Tenant.
25.8    Notices. All notices, demands, requests, consents, approvals and other
communications (“Notice” or “Notices”) hereunder shall be in writing and shall
be deemed to have been duly given when delivered in person or received by
telegraphic or other electronic means (including e-mail, telecopy and telex) or,
if mailed, five days after being deposited in the United States mail, certified
or registered mail, postage prepaid, or if sent via Federal Express or similar
courier service via overnight delivery, the next business day following receipt,
addressed to the respective parties as follows (or to such other address as a
party may hereafter designate):
If to Tenant:
c/o Fortress Investment Group LLC

1345 Avenue of the Americas
New York, New York 10105
Attn: Cameron MacDougall
Tel: (212) 479-1522
Email: cmacdougall@fortress.com


and a copy to:
c/o - Holiday Retirement

5885 Meadows Rd., Suite 500
Lake Oswego, OR 97035
Attn: Chief Legal Officer
Email: legal@holidaytouch.com


and a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attn: Neil Rock
Tel: (212) 735-3787
Fax: (917) 777-3787
Email: neil.rock@skadden.com
If to Landlord:
National Health Investors, Inc.
222 Robert Rose Drive



68
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



Murfreesboro, TN 37129
Attention: Kristin S. Gaines
Telecopy No.: 615-225-3030
Email: kgaines@nhireit.com
and a copy to:
Harwell Howard Hyne Gabbert & Manner, P.C.

c/o John Brittingham
333 Commerce Street, Suite 1500
Nashville, TN 37201
Fax: (615) 251-1059
Email: john.brittingham@h3gm.com


25.9    Survival of Terms; Applicable Law. Anything contained in this Lease to
the contrary notwithstanding, all claims against, and liabilities of, Tenant or
Landlord arising prior to any date of termination of this Lease shall survive
such termination. If any term or provision of this Lease or any application
thereof shall be invalid or unenforceable for any reason whatsoever, the
remainder of this Lease and any other application of such term or provisions
shall not be affected thereby. If any late charge or any interest rate provided
for in any provision of this Lease based upon a rate in excess of the maximum
rate permitted by applicable law, such charges shall be fixed at the maximum
permissible rate. Subject to any limitations on assignment contained in this
Lease, all the terms and provisions of this Lease shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. The headings in this Lease are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof. The Recitals to this
Lease are incorporated herein by this reference. This Lease shall be governed by
and construed in accordance with the laws of the State of New York.
25.10    Exculpation of Officers and Agents. This Lease is made on behalf of
Landlord and Tenant by an officer of each, not individually, but solely in his
capacity in such office as authorized by the managers or directors of each,
pursuant to their respective bylaws. The obligations of this Lease are not
binding upon, nor shall resort be had to the private property of, any of the
managers, directors, shareholders, officers, members, employees or agents of
Landlord or Tenant.
25.11    Licenses Following Termination; Tenant’s Cooperation.
(a)    To the extent not then prohibited by applicable Legal Requirements,
unless otherwise directed by Landlord, upon the expiration or termination of the
Term, Tenant shall use reasonable good faith efforts to (i) transfer to Landlord
or Landlord’s nominee (or to cooperate with Landlord or Landlord’s nominee in
connection with the processing by Landlord or Landlord’s nominee of any
applications for) all Licenses then in effect which relate to the operation of
the Facilities and/or cooperate with Landlord or its nominee in their efforts to
secure licenses for which Landlord or its nominee wishes to apply and which may
be required by Landlord or Landlord’s nominee relating to the ownership and
operation of the Facilities (provided, however, that the costs

69
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



and expenses of any such transfer or the processing of any such application
shall be paid by Landlord or Landlord’s nominee), and (ii) file all final cost
reports, if any, relating to Tenant’s operation of the Facilities.
(b)    Tenant acknowledges and agrees that to the extent and only to the extent
permitted by law, title to (i) any zoning or building approvals, or other
governmental approvals (the “Approvals”) which, by their nature, pertain to the
Facilities, its ownership and its use and occupancy and (ii) all licenses and
permits which, by their nature, pertain specifically to the Facilities, its
ownership and its use and occupancy shall, in every respect, be and remain with
the Facilities or Landlord, as the case may be, and are not and shall not be the
property of Tenant. Tenant shall take no action and shall have no right, power
or authority to encumber same except in favor of Landlord and then only to the
extent permitted by applicable law or to sell, assign or transfer same to any
third person other than Landlord or its nominee in accordance with the
provisions of Section 25.11(a), either during the Term or upon any termination
of this Lease, or to use, in any manner which would impair or adversely affect
the use of such Approvals with respect to the Facilities, such Approvals at any
other location.
(c)    Upon the expiration or earlier termination of the Term, Tenant shall
execute in favor of the Landlord the Assignment of Resident Agreements, to the
extent and only to the extent permitted by law, and the Assignment of Contracts
and Operating Leases. In addition, Tenant shall cooperate with Landlord in order
to ensure a smooth transfer without interruption of the operation of the
Facilities from Tenant to Landlord or Landlord’s nominee. Such cooperation shall
include, without limitation, turning over (i) all Records and other information
with respect to residents of the Facilities which are in the possession of
Tenant or any Affiliate of Tenant (subject to applicable Legal Requirements
governing confidentiality of resident records, Tenant agreeing, however, that
Tenant’s cooperation under this subparagraph (c) shall include cooperation in
facilitating requests to the residents of the Facilities to consent to the
transfer of such records), and (ii) a cash amount equal to all prepaid income,
rents, and revenues of any kind with respect to the Facilities, including, but
not limited to, security deposits, rents and other sums paid by residents
covering any period from and after the date of such expiration or termination,
but reduced to the extent and amount any such prepaid items must be, and are,
refunded to the payor(s) by Tenant.
(d)    Upon the expiration or earlier termination of this Lease, Tenant shall
reasonably cooperate with Landlord or its designee to facilitate and effectuate
the transitioning of the operations of the Facilities to Landlord or its
designee.
25.12    Memorandum of Lease. Landlord and Tenant shall, concurrently with the
execution of this Lease, enter into a short form memorandum of this Lease for
the Facilities in form suitable for recording under the laws of the State.
Tenant shall be responsible for all costs and expenses of recording such
memorandum of this Lease.

70
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



25.13    Entire Agreement; Modifications. This Lease contains the entire
agreement between Landlord and Tenant regarding the subject matter hereof and
supersedes any and all other prior oral or written agreements, communications,
covenants, representations or warranties between the parties regarding the
subject matter hereof. No provision of this Lease may be waived, amended,
supplemented or otherwise modified except by an agreement in writing signed by
the parties hereto or their respective successors in interest.
25.14    Attorneys’ Fees. During the Term each party shall pay all reasonable
legal fees and other out-of-pocket costs of the other incurred in connection
with any event which would after due notice and the passage of time would
constitute an Event of Default if not cured; and in the event either party
brings an action to enforce any of the terms hereof or in connection herewith,
the prevailing party in such action shall be entitled to and the losing party
agrees to pay the reasonable attorneys’ fees and expenses, including attorneys’
fees and expenses of appellate proceedings, of the prevailing party. Tenant
shall be responsible for Landlord’s reasonable attorneys’ fees and expenses in
connection with the administration and enforcement of this Lease, including
without limitation, any renewals, modifications or extensions of this Lease, and
the review of any documents related to Landlord consents. Tenant shall be
responsible for Landlord’s reasonable attorneys’ fees and expenses in the event
Tenant requests that Landlord amend the Lease, grant an easement over the
Property or execute and deliver an estoppel certificate.
25.15    Time is of the Essence. Time is hereby expressly made of the essence
with respect to each and every term and provision of this Lease, including, but
in no way limiting the generality of the foregoing, with respect to each and
every time constraint and deadline imposed by the terms of this Lease. The
parties intend that they be strictly bound by the provisions concerning the
timing performance of their respective obligations contained in this Lease.
Further, if any attempt is made by either party to perform an obligation
required by it to be performed or comply with a provision of this Lease required
by it to be complied with, in any manner, other than in strict compliance with
the time constraints applicable thereto, even if such purported attempt is but
one day late, then such purported attempt at performance or compliance shall be
deemed (i) a violation of this “Time is of the Essence” clause, (ii) in
contravention of the intent of the parties thereto and (iii) null and void and
of no force and effect.
25.16    Submission to Jurisdiction. Landlord and Tenant each hereby
irrevocably:
(i)    submits, in any legal proceeding related to this Lease, to the
non-exclusive in personam jurisdiction of New York or any United States court of
competent jurisdiction sitting in any State and agree to suit being brought in
any such court;
(ii)    waives any objection that it may now or hereafter have to the venue of
such proceeding in any such court located in any county in which

71
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



the Facilities is located, or New York County, New York or that such proceeding
was brought in any inconvenient court; and
(iii)    agrees that nothing herein shall affect the right of either party to
bring any legal proceedings (including a proceeding for enforcement of a
judgment entered by any of the aforementioned courts) against the other party in
any other court or jurisdiction in accordance with applicable law.
25.17    Waiver of Jury Trial. EACH OF LANDLORD AND TENANT HEREBY SEVERALLY,
VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN CONNECTION
WITH, OR IN ANY WAY RELATED TO, DIRECTLY OR INDIRECTLY, THIS LEASE, AND/OR ANY
RELATIONSHIP, COURSE OF CONDUCT OR DEALINGS OR NEGOTIATIONS PERTAINING TO ANY OF
THE FOREGOING. EACH OF LANDLORD AND TENANT SEVERALLY ACKNOWLEDGES THAT THIS
WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO LANDLORD AND TENANT TO ENTER
INTO THIS LEASE, AND THAT EACH OF LANDLORD AND TENANT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL, SELECTED BY SUCH PARTY’S OWN FREE WILL, AND HAS HAD
AN OPPORTUNITY TO CONSULT WITH SUCH INDEPENDENT LEGAL COUNSEL CONCERNING THE
LEGAL EFFECT OF THIS WAIVER.
25.18    Use of Counterparts. This Lease may be executed in two or more
counterparts and each counterpart shall be deemed to be an original. Facsimile
or e-mailed signatures shall be sufficient to evidence any party’s agreement to
this Lease and to bind such party hereto.
25.19    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the day of the act or event on which the
designated period of time begins to run shall not be included and the last day
of the period so computed shall be included, unless such last day is a Saturday,
Sunday or legal holiday, in which event the period shall run until the 5:00 PM
Central Time on the next day which is not a Saturday, Sunday or a legal holiday.
25.20    General REIT Provisions. Tenant understands that, in order for
Landlord’s Affiliate, NHI, or any successor Affiliate that is a real estate
investment trust for U.S. federal income tax purposes (a “REIT Affiliate”), to
qualify as a real estate investment trust, certain requirements under the Code
(the “REIT Requirements”) must be satisfied, including the provisions of Section
856 of the Code. Accordingly, Tenant agrees, and agrees to cause its Affiliates,
permitted subtenants, if any (other than pursuant to a residency agreement), and
any other parties subject to its control by ownership or contract, to reasonably
cooperate with Landlord to ensure that the REIT Requirements are satisfied,
including providing Landlord or any REIT Affiliate with information about the
direct ownership of Tenant and Guarantor. Tenant agrees, and agrees to cause its
Affiliates, upon request by Landlord or any REIT Affiliate, which request shall
be made concurrently with or

72
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



prior to the granting of any required consent by Landlord to an action by Tenant
hereunder, if applicable, to take all action reasonably necessary to ensure
compliance with the REIT Requirements. Landlord shall fully reimburse Tenant and
its Affiliates for any and all reasonable out-of-pocket costs, expenses or
liabilities arising out of, connected with or in any manner related to such
request by Landlord or such action; provided, however, if such request is made,
or action taken, as a result of (i) an act of Tenant, Guarantor or an Affiliate
of either (other than a Qualified Fund LP or its direct or indirect owners),
(ii) a change in direct or indirect ownership of Tenant, Guarantor or an
Affiliate of either (other than a Qualified Fund LP or its direct or indirect
owners), (iii) any matter requiring the consent of Landlord hereunder, (iv) the
occurrence or continuance of an Event of Default, or (v) any matter under the
control of Tenant, Guarantor or an Affiliate of either (other than a Qualified
Fund LP or its direct or indirect owners), Landlord shall not be responsible to
reimburse Tenant and its Affiliates for any such out-of-pocket costs, expenses
or liabilities and Tenant shall fully reimburse Landlord for any and all
reasonable attorneys’ fees incurred in connection with such matters.
25.21    Lease Consolidation. Notwithstanding anything to the contrary in this
Lease or any other lease to which Landlord or any Affiliate thereof is a party,
in the event Landlord or any Affiliate thereof is entitled pursuant to any other
lease (the “Other Lease”), to cause such lease to be combined or consolidated
with this Lease (the “Combined Lease Right”), then (a) the Combined Lease Right
shall be deemed waived by Landlord and its Affiliate, as applicable, (b) the
Combined Lease Right shall not be enforceable against Tenant, Guarantor, any
Affiliate thereof, or any of their respective successors and assigns or any
Person that is a party to the Other Lease, as tenant or tenants, and (c)
Landlord shall not, and shall cause its Affiliate to refrain from, exercising
the Combined Lease Right.
25.22    Designated Parties. Landlord hereby designates NHI-REIT OF NEXT HOUSE,
LLC to act for and on behalf of all Landlords with respect to matters related to
this Lease, including, without limitation, for the purpose of obtaining
consents.
25.23    State-Specific Provisions. The provisions in Schedule 25.23 are hereby
incorporated by reference, and will be applicable in respect of Facilities in
the respective states indicated in such Schedule.
25.24    Compliance with SPE Requirements. Tenant and each Subtenant shall
comply with the special purpose entity requirements (“SPE Requirements”) set
forth on Schedule 25.24.
ARTICLE 26    

NON COMPETITION PROVISIONS.

73
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



Tenant covenants and agrees that, for a period commencing on the Restricted
Period Effective Date (as hereinafter defined) and expiring on the Restricted
Period Termination Date (the “Restricted Period”), no Tenant Control Party will
directly or indirectly: (a) develop, construct, finance or invest in the
development, redevelopment, or construction of any Competing Facility (as
hereinafter defined); (b) participate in the development, redevelopment,
construction or financing of, any Competing Facility; (c) act as an officer,
director, member, employee, principal, agent, representative, consultant,
investor, owner, developer, partner, manager, or joint venturer in or with
respect to the development, redevelopment, or construction of any Competing
Facility; or (d) permit his, her, or its name to be used by, or in connection
with, the development, redevelopment, or construction of any Competing Facility.
For purposes of this Article 26 a “Competing Facility” shall be an independent
living facility developed, redeveloped or constructed after the date of this
Lease, that (a) competes in any direct or indirect way with, or is comparable in
any way to, any Facility and (b) is located within a 10-mile radius of any
Facility leased by the applicable Tenant Control Party, excluding (i) any
independent living facility in respect of which construction or development or
redevelopment has commenced as of the date of this Lease and (ii) any
independent living facility constructed or developed or redeveloped, or the
construction or development or redevelopment of which commenced, by or on behalf
of any Successor Entity (as hereinafter defined) after the date of this Lease,
but on or prior to the date such Person enters into a definitive agreement that,
if consummated, would result in such Person becoming a Successor Entity.
“Restricted Period Effective Date” shall mean, with respect to any Tenant,
Guarantor or any Successor Entity, the date such Person became a party to this
Lease or a Guaranty. “Restricted Period Termination Date” shall mean, with
respect to any Tenant, Guarantor or any Successor Entity, the earlier of (i) the
date such Person ceases to be a party to this Lease or a Guaranty following a
Transfer that does not breach the terms of this Lease and (ii) the termination
or expiration of this Lease. “Successor Entity” means any Person that is a
successor to Tenant, Subtenant or Guarantor. The provisions of this Article 26
shall survive the expiration or termination of this Lease. Tenant understands
and acknowledges that the violation of this covenant not to compete by a Tenant
Control Party, would cause irreparable harm to Landlord and Landlord would be
entitled to seek an injunction from any court of competent jurisdiction
enjoining and restraining each Tenant Control Party, from any act prohibited by
this Article 26. Tenant and Landlord recognize and acknowledge that the area and
time limitations contained in this Article 26 are reasonable. In addition,
Tenant and Landlord recognize and acknowledge that the area and time limitations
are properly required for the protection of the business interests of Landlord
due to the status and reputation of Tenant in the industry. The parties agree
that nothing in this Article 26 shall be construed as prohibiting Landlord from
pursuing any other remedies available to it for any breach or threatened breach
of this covenant not to compete, including the recovery of damages from Tenant
or any other Person acting in concert with Tenant. Tenant agrees that, in the
event that Tenant, or any subsidiary thereof, breaches this covenant not to
compete, Tenant will pay reasonable attorney’s fees and expenses incurred by
Landlord in enforcing this covenant not to compete.

74
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



It is further agreed that if at any time it shall be determined that this
covenant not to compete is unreasonable as to time or area, or both, by any
court of competent jurisdiction, Landlord shall be entitled to enforce this
covenant for such period of time and within such area as such court may
determine to be reasonable.
ARTICLE 27    
CONFIDENTIALITY
27.1    Obligation of Confidence. Except as otherwise provided in this Article
27, each of Tenant and Landlord shall keep confidential all Confidential
Information provided to it or its agents, employees, or representatives by the
other and shall not, without other party’s prior consent, disclose such
information in whole or in part to any Person.
27.2    Permitted Disclosures. Notwithstanding anything to the contrary
contained herein:
(a)    Tenant and Landlord, as applicable (the “Disclosing Party”) may disclose
(i) such information to its respective Affiliates, counsel, accountants,
lenders, underwriters, tax advisors and consultants as necessary to conduct the
business of such Disclosing Party (or any of its Affiliates) in the ordinary
course and consistent with past practices or (ii) any information which has
otherwise become publicly available through no fault of the recipient party.
(b)    Each of Tenant and Landlord (or any of their respective Affiliates) shall
be able to disclose such Confidential Information as is, in the good faith
judgment of such Person’s counsel, accountants or advisors, required or
reasonably advisable to be disclosed by operation of law, rule, regulation or
legal process, a governmental agency such as the Internal Revenue Service or
Securities and Exchange Commission, or a stock exchange such as the New York
Stock Exchange, court order or requirement of any Governmental Authority
(including, without limitation, in connection with the preparation for, or
consummation of, a public offering of debt or equity by Landlord or an Affiliate
thereof).
(c)    Each of Tenant (if Tenant is a Publicly Traded Company (as defined in the
Guaranty)) and Landlord (or any of their respective Affiliates) shall be
entitled to disclose such Confidential Information as is, in the good faith
judgment of the disclosing party’s counsel, accountants or advisors, required or
reasonably advisable to be disclosed in connection with such party’s (or any of
its Affiliates’) quarterly earnings results or financing activities, including
the name of the non-disclosing party and the Facilities, the amount invested by
Landlord in the Facilities and the rent payable under this Lease.

75
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(d)    Landlord (or any of its Affiliates) shall be entitled to disclose such
Confidential Information as is commonly disclosed by other publicly traded
landlords under leases of facilities similar to the Facilities, including the
name of the Tenants and the Facilities, the amount invested by Landlord in the
Facilities and the rent payable under this Lease.
(e)    The Disclosing Party shall be responsible for any breach of this Article
27 by such party’s officers, directors, agents, and employees but shall not be
liable to the non-disclosing party (the “Non-Disclosing Party”) for any breach
by any counsel, accountants, underwriters, advisors or consultants if the
Disclosing Party enters into a confidential relationship or confidentiality
arrangements with such Person and assigns to the Non-Disclosing Party the
Disclosing Party’s rights under such confidentiality agreement, confidentiality
relationship, or other obligations.
27.3    Confidential Information Defined. The term “Confidential Information”
means terms and provisions of this Lease and all and any data, reports,
forecasts, records, agreements, and other information furnished by a
Non-Disclosing Party or by any of its representatives or advisors to the
Disclosing Party that is material and proprietary, but shall not apply to any
Confidential Information that (a) was known to the Disclosing Party prior to the
Non-Disclosing Party’s disclosure of such Confidential Information to the
Disclosing Party(unless the Disclosing Party’s knowledge was obtained
confidentially or from a source that to the Disclosing Party’s knowledge was not
permitted to disclose such Confidential Information to the Disclosing Party) or
(b) becomes available to the Disclosing Party on a non-confidential basis from a
source (other than the Non-Disclosing Party or any of its employees, agents,
representatives, or advisors) who to the knowledge of the Disclosing Party is
not prohibited from disclosing such Confidential Information to the Disclosing
Party by any legal, contractual, or fiduciary obligation.
27.4    Injunctive Relief. Each of Landlord and Tenant acknowledges that
remedies at law may be inadequate to protect against breach of the provisions of
this Section 16, and hereby in advance agrees that the Non-Disclosing Party
shall not be obligated to establish actual damages or the inadequacy of monetary
damages in seeking an injunction. Such injunctive relief will not be deemed to
be the exclusive remedy for a breach by a Disclosing Party of the provisions of
this Section 16, but will be in addition to all other rights and remedies
available at law or in equity to the Non-Disclosing Party.
27.5    Suspension Period. Each of Landlord and Tenant shall have the right to
temporarily suspend the other party’s obligation to provide it with Confidential
Information pursuant to the terms of this Lease or otherwise for a specified
period of time or for a period of time terminating upon the occurrence of a
specified event, including notice from the Non-Disclosing Party (the “Suspension
Period”). During the Suspension Period, the applicable party shall, if requested
by the Non-Disclosing Party, deliver such Confidential Information to a third
party in a confidential relationship with the Non-Disclosing Party. Upon
expiration or termination of the Suspension Period, the applicable party will
deliver to the Non-Disclosing Party within three business days all

76
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



Confidential Information that the Disclosing Party otherwise would have been
required to deliver during the Suspension Period and shall immediately, once
again, be subject to all of the information delivery requirements set forth in
this Lease.
ARTICLE 28    
SEVERED LEASE
28.1    Severed Lease. Landlord shall have the right, at any time and from time
to time during the Term, by written notice to Tenant, to require Tenant to
execute an amendment to this Lease whereby one or more Facilities (individually,
a “Transferred Facility” or collectively, “Transferred Facilities”) are
separated and removed from this Lease (a “Lease Severance”), and simultaneously
to execute a substitute lease with respect to such Transferred Facility(ies), in
which case:
(a)    Severed Lease Terms. Landlord and Tenant shall execute a new lease (the
“Severed Lease”) for such Transferred Facility(ies), effective as of the date
specified in Section 28.3 below (the “Property Transfer Date”), in the same form
and substance as this Lease, but with the following changes thereto:
(i)    Minimum Rent. The initial Minimum Rent for such Transferred Facility(ies)
shall be an amount equal to the Allocated Facility Rent for the Transferred
Facility(ies). Any rental escalations required under this Lease shall be made
under the Severed Lease on the same date and in the same manner as is required
under this Lease, in the full amount required as if such Transferred
Facility(ies) had been under the Severed Lease.
(ii)    Liabilities and Obligations. The Severed Lease and this Lease (as
amended) shall provide that the tenant under this Lease following the Lease
Severance (A) shall continue to be responsible for the payment, performance and
satisfaction of all duties, obligations and liabilities arising under this
Lease, insofar as they relate to the Transferred Facility(ies), that were not
paid, performed and satisfied in full prior to the Property Transfer Date and
(B) shall not be responsible for the payment, performance or satisfaction of any
duties, obligations and liabilities, insofar as they relate to the Transferred
Facility(ies), arising after the Property Transfer Date.
(b)    Deletion of Provisions. At the election of Landlord, Section 25.20 of the
Severed Lease pertaining to the REIT status of NHI shall be deleted.

77
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



(c)    Secured Amount; Capital Expenditures Reserve. Such Severed Lease shall
contemplate both a security deposit and tax and insurance escrows and capital
expenditures reserve in the same manner and fashion as required by this Lease
with respect to the particular Facility. Such security deposit or capital
expenditure reserve amounts under the Severed Lease shall initially be funded by
Landlord out of the Cap Ex Account, tax and insurance escrow and the Security
Deposit, as applicable, previously provided by Tenant. The Security Deposit
under the Severed Lease shall be equal to an amount determined by multiplying
(i) the Security Deposit under this Lease at the applicable time by (ii) a
fraction determined by dividing the Allocated Facility Rent attributable to such
Facility by the aggregate Base Rent.
(d)    Replacement Guaranties. Contemporaneously with the execution of any
Severed Lease, Guarantor shall execute a new guaranty for each of this Lease and
each Severed Lease, pursuant to which Guarantor shall separately guaranty
Tenant’s obligations under this Lease (as amended) and each Severed Lease on the
same terms and to the same extent as Tenant’s obligations under this Lease are
guaranteed by Guarantor pursuant to the then existing Guaranty, and thereupon,
the then existing Guaranty with respect to this Lease shall be automatically be
deemed terminated and of no further force or effect.
(e)    Collateral. Each tenant under a Severed Lease will execute any
documentation reasonably necessary for Landlord to maintain its security
interest in the collateral of such tenant as is currently secured under this
Lease.
28.2    Amendments to this Lease. Upon execution of such Severed Lease, and
effective as of the Property Transfer Date, this Lease shall be deemed to be
amended as follows:
(a)    the Transferred Facility(ies) shall be excluded from the Facilities
hereunder;
(b)    Base Rent hereunder shall be reduced by an amount equal to the Allocated
Facility Rent for the Transferred Facility(ies); and
(c)    the Exhibits and Schedules attached hereto and any Security Deposit shall
be amended and reduced, respectively, to delete and eliminate the Transferred
Facility(ies) therefrom and reduce the Secured Deposit under this Lease as a
result of the elimination of the Transferred Facility(ies) in accordance with
the computation provided in Sections 28.1(c) above.
The foregoing amendments shall occur automatically and without the necessity of
any further action by Landlord or Tenant, but, at either Landlord’s or Tenant’s
election, the same shall be reflected in a formal amendment to this Lease, which
amendment shall be promptly executed by Landlord and Tenant.

78
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------



28.3    Effective Date. Any Severed Lease shall be effective on the date which
is the earlier of: (i) the date the Severed Lease is fully executed and
delivered by the parties thereto and (ii) the date specified in the written
notice from Landlord to Tenant requiring a Severed Lease as described above,
which date shall be no sooner than ten (10) days, nor later than sixty (60)
days, after the date such notice is issued.
28.4    Other Undertakings. Landlord and Tenant shall take such actions and
execute and deliver such documents, including without limitation the Severed
Lease and an amendment to this Lease, as are reasonably necessary and
appropriate to effectuate fully the provisions and intent of this Article 28.
28.5    Miscellaneous. Notwithstanding anything contained herein which may be
construed to the contrary (a) Tenant’s compliance with Section 11.3 (Lease
Coverage Ratio) shall be measured on a combined basis across this Lease and all
other Severed Leases as if Landlord had not caused this Lease to be severed and
(b) except as amended in accordance with the foregoing, this Lease (as amended
following the creation of a Severed Lease) and any Severed Lease shall each be
on the same terms as provided herein, regardless of whether the provisions
thereof are expressed to relate to multiple Facilities.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease to become
effective as of December 23, 2013.
TENANT:
NH MASTER TENANT LLC, a Delaware limited liability company
By: /s/Christopher J. Bouchard
Name: Christopher J. Bouchard
Title: Secretary
STATE OF OREGON        :
: ss
COUNTY OF CLACKAMAS    :
On this, the 19 day of December, 2013, before me, the undersigned officer,
personally appeared Christopher J. Bouchard, who acknowledged himself to be the
Secretary of NH Master Tenant LLC, a Delaware limited liability company
(“Company”), and being duly sworn according to law deposes and says that he, as
such officer, being authorized to do so, executed

79
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------




the foregoing Instrument for the purposes therein contained, by signing the name
of the Company by himself as Secretary.
IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
first above written.


/s/Leah Renae Kuor
Leah Renae Kuor
Notary Public for Oregon
My Commission Expires: April 23, 2014







80
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------




LANDLORD:
NHI-REIT OF NEXT HOUSE, LLC, a Delaware limited liability company
By: /s/ J. Justin Hutchens    
Name:    J. Justin Hutchens
Title:    President
STATE OF TENNESSEE    )
)
COUNTY OF RUTHERFORD    )
Before me, Kimberly V. Ouimet, a Notary Public of said County and State,
personally appeared J. Justin Hutchens, with whom I am personally acquainted (or
proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be the President of NHI-REIT of Next House, LLC , a
Delaware limited liability company, the within named bargainor, and that he as
such President of the corporation, executed the foregoing instrument for the
purposes therein contained, by signing the name of the corporation, and on its
behalf, by himself as President of the corporation.
Witness my hand and seal, at Office in Murfreesboro, Tennessee, this 20th day of
December, 2013.


/s/Kimberly V. Ouimet
Kimberly V. Ouimet
Notary Public


My Commission Expires: October 20, 2014







81
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------




LANDLORD:
MYRTLE BEACH RETIREMENT RESIDENCE LLC,
an Oregon limited liability company
By: /s/J. Justin Hutchens
J. Justin Hutchens
President
STATE OF TENNESSEE    )
)
COUNTY OF RUTHERFORD    )
Before me, Kimberly V. Ouimet, a Notary Public of said County and State,
personally appeared J. Justin Hutchens, with whom I am personally acquainted (or
proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be the President of MYRTLE BEACH RETIREMENT RESIDENCE
LLC, an Oregon limited liability company, , the within named bargainor, and that
he as such President of the corporation, executed the foregoing instrument for
the purposes therein contained, by signing the name of the corporation, and on
its behalf, by himself as President of the corporation.
Witness my hand and seal, at Office in Murfreesboro, Tennessee, this 20th day of
December, 2013.
/s/Kimberly V. Ouimet
Kimberly V. Ouimet
Notary Public


My Commission Expires: October 20, 2014



82
1845797.11-NYCSR07A - MSW

--------------------------------------------------------------------------------




LANDLORD:
VOORHEES RETIREMENT RESIDENCE LLC,
an Oregon limited liability company
By: /s/J. Justin Hutchens
J. Justin Hutchens
President
STATE OF TENNESSEE    )
)
COUNTY OF RUTHERFORD    )
Before me, Kimberly V. Ouimet, a Notary Public of said County and State,
personally appeared J. Justin Hutchens, with whom I am personally acquainted (or
proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be the President of VOORHEES RETIREMENT RESIDENCE LLC,
an Oregon limited liability company, , the within named bargainor, and that he
as such President of the corporation, executed the foregoing instrument for the
purposes therein contained, by signing the name of the corporation, and on its
behalf, by himself as President of the corporation.
Witness my hand and seal, at Office in Murfreesboro, Tennessee, this 20th day of
December, 2013.
/s/Kimberly V. Ouimet
Kimberly V. Ouimet
Notary Public


My Commission Expires: October 20, 2014



83
1845797.11-NYCSR07A - MSW